 



EXHIBIT 10.51
 
Participation Agreement
(KCSR 2007-1)
dated as of September 27, 2007
among
The Kansas City Southern Railway Company,
as Lessee
KCSR 2007-1 Statutory Trust, acting through
U.S. Bank Trust National Association,
not in its individual capacity, but solely as Owner Trustee,
U.S. Bank Trust National Association,
only in its individual capacity as expressly provided herein,
GS Leasing (KCSR 2007-1) LLC,
as Owner Participant
Wilmington Trust Company,
as Indenture Trustee
and
KfW,
as Loan Participant
30 SD70ACe Locomotives
30 GE ES44AC Locomotives
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page
Article I
  Definitions; Interpretation of This Agreement     2  
 
           
     Section 1.1.
  Definitions     2  
     Section 1.2.
  Directly or Indirectly     2  
 
           
Article II
  Sale and Purchase; Participation in the Equipment Cost; Delivery Dates;
Transaction Costs; Adjustments     3  
 
           
     Section 2.1.
  Sale and Purchase     3  
     Section 2.2.
  Participation in Equipment Cost     3  
     Section 2.3.
  Delivery Date; Procedure for Participation     4  
     Section 2.4.
  Owner Participant’s Instructions to Owner Trustee; Satisfaction of Conditions
    5  
     Section 2.5.
  Expenses     5  
     Section 2.6.
  Calculation of Adjustments to Basic Rent, Stipulated Loss Value, Termination
Value and Fixed Purchase Price; Confirmation and Verification     8  
     Section 2.7.
  Optional Postponement of Closing Date     10  
 
           
Article III
  Representations and Warranties     12  
 
           
     Section 3.1.
  Representations and Warranties of Trust Company and Owner Trustee     12  
     Section 3.2.
  Representations and Warranties of Lessee     14  
     Section 3.3.
  Representations and Warranties of Indenture Trustee     16  
     Section 3.4.
  Representations, Warranties and Covenants Regarding Beneficial Interest     17
 
     Section 3.5.
  Representations and Warranties of Loan Participant     18  
     Section 3.6.
  Representations and Warranties of Owner Participant     18  
     Section 3.7.
  Opinion Acknowledgment     20  
 
           
Article IV
  Conditions Precedent     20  
 
           
     Section 4.1.
  Conditions Precedent to First Delivery Date; Conditions Precedent of Each
Participant and Indenture Trustee to each Delivery Date     20  
     Section 4.2.
  Additional Conditions Precedent to the Obligations of Loan Participant     25
 
     Section 4.3.
  Additional Conditions Precedent to the Obligations of Owner Participant     25
 
     Section 4.4.
  Conditions Precedent to the Obligation of Lessee     26  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page
Article V
  Financial and Other Reports of Lessee     27  
 
           
Article VI
  Certain Covenants of the Participants, Trustees and Lessee     28  
 
           
     Section 6.1.
  Restrictions on Transfer of Beneficial Interest     28  
     Section 6.2.
  Lessor’s Liens Attributable to Owner Participant     30  
     Section 6.3.
  Lessor’s Liens Attributable to Trust Company     31  
     Section 6.4.
  Liens Created by Indenture Trustee and Loan Participant     31  
     Section 6.5.
  Covenants of Owner Trustee, Trust Company, Owner Participant and Indenture
Trustee     32  
     Section 6.6.
  Amendments to Operative Agreements     33  
     Section 6.7.
  Section 1168     33  
     Section 6.8.
  Merger Covenant     33  
     Section 6.9.
  Additional Filings     34  
     Section 6.10.
  Owner Participant an Affiliate of Lessee     34  
     Section 6.11.
  Taxes     34  
     Section 6.12.
  Negative Make-Whole Amount     34  
     Section 6.13.
  Transfers by KfW     35  
 
           
Article VII
  Lessee’s Indemnities     35  
 
           
     Section 7.1.
  General Tax Indemnity     35  
     Section 7.2.
  General Indemnification and Waiver of Certain Claims     43  
 
           
Article VIII
  Lessee’s Right of Quiet Enjoyment     48  
 
           
Article IX
  [Reserved]     48  
 
           
Article X
  Successor Indenture Trustee     48  
 
           
Article XI
  Miscellaneous     49  
 
           
     Section 11.1.
  Consents     49  
     Section 11.2.
  Refinancing     49  
     Section 11.3
  Amendments and Waivers     51  
     Section 11.4.
  Notices     51  
     Section 11.5.
  Survival     53  
     Section 11.6.
  No Guarantee of Debt     53  
     Section 11.7.
  Successors and Assigns     53  
     Section 11.8.
  Business Day     53  
     Section 11.9.
  Governing Law     54  
     Section 11.10.
  Severability     54  
     Section 11.11.
  Counterparts     54  
     Section 11.12.
  Headings and Table of Contents     54  
     Section 11.13.
  Limitations of Liability     54  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page
     Section 11.14.
  Reproduction of Documents     55  
     Section 11.15.
  Tax Disclosure     55  
     Section 11.16.
  Bankruptcy of Trust or Trust Estate     55  
     Section 11.17.
  Jurisdiction, Court Proceedings     56  

 
Attachments To Participation Agreement:
 
Schedule 1A — Description of Equipment; Equipment Cost (First Delivery Date)
Schedule 1B — Description of Equipment; Equipment Cost (Second Delivery Date)
Schedule 2   — [Reserved]
Schedule 3   — Pricing Assumptions and indicative schedules
Exhibit A     — Certificate of Acceptance
Exhibit B     — Bill of Sale
Exhibit C     — Assignment of Warranties

-iii-



--------------------------------------------------------------------------------



 



Participation Agreement
(KCSR 2007-1)
          This Participation Agreement (KCSR 2007-1), dated as of September 27,
2007 (this “Agreement” or this “Participation Agreement”), among (i) The Kansas
City Southern Railway Company, a Missouri corporation (herein, together with its
successors and permitted assigns, called the “Lessee”), (ii) KCSR 2007-1
Statutory Trust, a Connecticut statutory trust (the “Trust”), acting through
U.S. Bank Trust National Association, a national banking association, not in its
individual capacity, but solely as trustee of the Trust created under the Trust
Agreement (as hereinafter defined) (in its capacity as Owner Trustee, together
with its successors and permitted assigns, called the “Owner Trustee”), (iii)
U.S. Bank Trust National Association, a national banking association, only in
its individual capacity as expressly provided herein (herein, together with its
successors and permitted assigns, called “Trust Company” ), (iv) GS Leasing
(KCSR 2007-1) LLC, a Delaware limited liability company (herein, together with
its successors and permitted assigns, called the “Owner Participant”), (v)
Wilmington Trust Company, a Delaware banking corporation, not in its individual
capacity except as expressly provided herein, but as trustee under the Indenture
(as hereinafter defined) (herein in such capacity, together with its successors
and permitted assigns, called the “Indenture Trustee”), and (vi) KfW, a public
law corporation organized under the laws of the Federal Republic of Germany
(“KfW”; together with its successors and permitted assigns, the “Loan
Participant”).
Witnesseth:
          Whereas, concurrently with the execution and delivery of this
Agreement, Owner Participant and Trust Company have entered into the Trust
Agreement (KCSR 2007-1) pursuant to which Owner Trustee agrees, among other
things, to hold the Trust Estate for the benefit of Owner Participant thereunder
on the terms specified in the Trust Agreement, subject, however, to the lien
created under the Indenture and, on each Delivery Date, subject to the terms and
conditions hereof, to purchase the applicable Equipment from the Seller and
concurrently therewith lease such Equipment to Lessee;
          Whereas, concurrently with the execution and delivery of this
Agreement, the Trust has entered into the Indenture with Indenture Trustee
pursuant to which the Trust agrees, among other things, for the benefit of the
holder or holders of the Equipment Notes, (i) to issue to Loan Participant on
each Delivery Date Equipment Notes as evidence of the loan made by Loan
Participant on such Delivery Date in connection with the financing of the
Equipment Cost of the Units of Equipment to be delivered on such Delivery Date
and (ii) on each Delivery Date, to execute and deliver an Indenture Supplement
granting to Indenture Trustee a security interest in all of the Units of
Equipment delivered on such Delivery Date (and it is the intention of the
parties hereto that Indenture Trustee have, for the benefit of the holders of
the Equipment Notes, such a security interest in all of the Units of Equipment
delivered on such Delivery Date);
          Whereas, pursuant to the terms of the Trust Agreement, Owner Trustee,
on behalf of the Trust, is authorized and directed by Owner Participant (i) on
each Delivery Date, to accept

 



--------------------------------------------------------------------------------



 



delivery of each Bill of Sale evidencing the purchase and transfer of title of
each applicable Unit of Equipment to the Trust; and (ii) on the Closing Date, to
execute and deliver the Lease relating to the Equipment pursuant to which,
subject to the terms and conditions set forth therein, the Trust agrees to lease
to Lessee, and Lessee agrees to lease from the Trust, on such date, each Unit of
Equipment to be delivered on or prior to each Delivery Date, such lease and
delivery to be evidenced by the execution and delivery of a Lease Supplement
covering such Units subject to the condition subsequent that the Seller shall
receive the purchase price for the applicable Equipment on such Delivery Date
and (iii) on each Delivery Date, to execute and deliver an Assignment of
Warranties covering the Equipment delivered by the Seller on such Delivery Date
whereby the Seller assigns to the Trust, subject however, to the lien created
under the Indenture, the Seller’s rights and interest under the purchase
agreement between the Seller and the manufacturers of such Equipment;
          Whereas, concurrently with the execution and delivery of this
Agreement, Lessee and Owner Participant have entered into the Tax Indemnity
Agreement relating to the Equipment;
          Whereas, the proceeds from the sale of the Equipment Notes to Loan
Participant on each Delivery Date will be applied, together with the equity
contribution made by Owner Participant pursuant to this Agreement on such
Delivery Date, to effect the purchase of the Units of Equipment to be delivered
on such Delivery Date;
          Now, therefore, in consideration of the mutual agreements herein
contained and other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:
Article I
Definitions; Interpretation of This Agreement
     Section 1.1. Definitions. The capitalized terms used in this Agreement
(including the foregoing recitals) and not otherwise defined herein shall have
the respective meanings specified in Appendix A to the Lease, unless the context
hereof shall otherwise require. All references to Sections, Schedules and
Exhibits herein are to Sections, Schedules and Exhibits of this Agreement unless
otherwise indicated.
     Section 1.2. Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

-2-



--------------------------------------------------------------------------------



 



Article II
Sale and Purchase; Participation in the Equipment Cost;
Delivery Dates; Transaction Costs; Adjustments
     Section 2.1. Sale and Purchase. (a) Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
on each Delivery Date, the Trust agrees to purchase the Units of Type A
Equipment, Type B Equipment or Type C Equipment, as applicable, to be delivered
on such Delivery Date as described in Schedules 1A and 1B from the Seller and
Lessee agrees to accept delivery of such Unit under the Lease, such lease,
delivery and acceptance of the Units under the Lease to be conclusively
evidenced by the execution and delivery by Lessee of a Certificate of Acceptance
covering such Unit in the form attached hereto as Exhibit A (a “Certificate of
Acceptance”) and dated the date of such delivery and acceptance, subject to the
condition subsequent that the Seller shall receive the purchase price for such
Unit as herein provided.
     (b) Settlement of Purchase Price. Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
on the applicable date specified in the applicable Delivery Date Notice
delivered by Lessee pursuant to Section 2.3 (each a “Delivery Date” and
collectively, the “Delivery Dates”), the Trust will pay to the Seller a purchase
price equal to the Equipment Cost with respect to each Unit delivered by the
Seller on such Delivery Date and accepted under the Lease; provided, however,
that the Trust shall not be obligated to pay the purchase price for any Unit
that shall suffer an Event of Loss on or prior to such Delivery Date, and
provided further, that the date of the first delivery of Units under the Lease
(the “First Delivery Date”) shall occur on or after the date hereof and on or
prior to September 28, 2007 and the date of the second delivery of the Units
under the Lease (the “Second Delivery Date”) shall occur on or prior to
November 30, 2007.
     Section 2.2. Participation in Equipment Cost.
     (a) Equity Participation. Subject to the terms and conditions hereof and on
the basis of the representations and warranties set forth herein, Owner
Participant agrees to participate on each Delivery Date in the payment of the
Equipment Cost for the Units delivered on such Delivery Date by making an equity
investment in the beneficial ownership of the Trust in an amount equal to the
sum of the products of the Equipment Cost for the Units of each Type delivered
on such Delivery Date and the percentage set forth opposite Owner Participant’s
name on Schedule 9 to the applicable Lease Supplement for such Type (the “Owner
Participant’s Commitment”). The aggregate amount of Owner Participant’s
Commitment required to be made as above provided in the payment of the Equipment
Cost on the two Delivery Dates shall not exceed $34,800,000 (which amount
includes Transaction Costs). In no event shall the Equipment Cost for any Unit
exceed the fair market value of such Unit as set forth in the Appraisal referred
to in Section 4.3(a) hereof. Owner Participant’s Commitment to be paid by Owner
Participant on each Delivery Date shall be paid to Owner Trustee at an account
with Owner Trustee to be held and applied by Owner Trustee as provided in
Section 2.3.

-3-



--------------------------------------------------------------------------------



 



     (b) Debt Participation. Subject to the terms and conditions hereof and on
the basis of the representations and warranties set forth herein, Loan
Participant agrees to participate on each Delivery Date in the payment of the
Equipment Cost for the Units delivered on such Delivery Date by making a secured
loan, to be evidenced by an Equipment Note of each Series, to Owner Trustee in
an amount equal to the sum of the product of the Equipment Cost for the Units of
each Type delivered on such Delivery Date and the percentage set forth opposite
Loan Participant’s name on Schedule 9 to the applicable Lease Supplement for
such Type (the “Loan Participant’s Commitment”). The aggregate amount of Loan
Participant’s Commitment required to be made as above provided in the payment of
the Equipment Cost on the two Delivery Dates shall not exceed the amount set
forth opposite Loan Participant’s name on Schedule 2 hereto (the “Total Loan
Participant Commitment”).
     Section 2.3. Delivery Date; Procedure for Participation. (a) Delivery Date
Notice. Not later than 1:00 P.M., New York City time, on the third Business Day
preceding each Delivery Date, Lessee shall give Owner Participant, Indenture
Trustee, Owner Trustee and Loan Participant notice (a “Delivery Date Notice”) by
facsimile or other form of telecommunication or telephone (to be promptly
confirmed in writing) of such Delivery Date, which Delivery Date Notice shall
specify in reasonable detail the number and type of Units to be delivered and
accepted under the Lease for which settlement of the purchase price will be made
on such date, the aggregate Equipment Cost of such Units, and the respective
amounts of Owner Participant’s Commitment and Loan Participant’s Commitment
required to be paid with respect to such Units. Prior to 11:00 A.M., New York
City time, on each Delivery Date, Owner Participant shall make the amount of
Owner Participant’s Commitment and Loan Participant shall make the amount of its
Loan Participant’s Commitment required to be paid on such Delivery Date
available to Owner Trustee, by transferring or delivering such amounts, in funds
immediately available, to Owner Trustee, at U.S. Bank Trust National
Association, Goodwin Square, 225 Asylum Street, 23rd Floor, Hartford,
Connecticut 06103, Facsimile No.: (860) 241-6897, Telephone No.: (860) 241-6820,
ABA #091000022, Account Number: 173103321050, Credit To: OBI Corporate Trust,
HTFD, Account Name: KCSR 2007-1 Trust. The making available by Owner Participant
of the amount of its Commitment for the Equipment Cost shall be deemed a waiver
of the Delivery Date Notice by Owner Participant and Owner Trustee and the
making available by Loan Participant of the amount of its Commitment for the
Equipment Cost shall be deemed a waiver of the Delivery Date Notice by Loan
Participant and Indenture Trustee (with respect to Loan Participant).
     (b) Delivery. The settlement with respect to the payment of the purchase
price of the applicable Units on the applicable Delivery Date (each a
“Delivery”) shall take place at 11:00 A.M., New York City time on each Delivery
Date at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, or at such other place or time as the parties hereto shall
agree. Upon receipt by Owner Trustee on each Delivery Date of the full amount of
Owner Participant’s Commitment and Loan Participant’s Commitment in respect of
the Units for which settlement will be made on such Delivery Date, and subject
to the conditions set forth in Section 4 to be fulfilled on such Delivery Date
having been fulfilled to the satisfaction of Owner Participant and Loan
Participant or waived by Owner Participant or Loan Participant, as the case may
be, the Trust shall, pay to, or to the order of, the Seller, from the funds then
held by it, in immediately available funds, an amount equal to the Equipment
Cost for such Units purchased

-4-



--------------------------------------------------------------------------------



 



from the Seller. Each of Owner Participant, Owner Trustee, Loan Participant,
Indenture Trustee, and Lessee shall take all actions required to be taken by it
in connection therewith and pursuant to this Section 2.3(b).
     Section 2.4. Owner Participant’s Instructions to Owner Trustee;
Satisfaction of Conditions. (a) Owner Participant agrees that the making
available to Owner Trustee of the amount of its Commitment for the Units
delivered on or prior to each Delivery Date in accordance with the terms of this
Article II shall constitute, without further act, authorization and direction by
Owner Participant to Owner Trustee, subject, on such Delivery Date, to the
conditions set forth in Sections 4.1 and 4.3 to be fulfilled on such Delivery
Date having been fulfilled on such Delivery Date to the satisfaction of Owner
Participant or waived by Owner Participant, to take the applicable actions
specified in Section 3.01 of the Trust Agreement with respect to the Units on
such Delivery Date.
     (b) Owner Participant agrees, in the case of any Replacement Unit
substituted pursuant to Section 11.4 of the Lease, that Owner Trustee is
authorized and directed to take the actions specified in Section 11.4 of the
Lease with respect to such Replacement Unit upon due compliance with the terms
and conditions set forth in such Section 11.4 of the Lease with respect to such
Replacement Unit.
     (c) Owner Participant agrees that the authorization by Owner Participant or
its counsel to Owner Trustee to release to the Seller, the Owner Participant’s
Commitment with respect to the Units delivered on each Delivery Date shall
constitute, without further act, notice and confirmation that all conditions set
forth in Sections 4.1 and 4.3 to be fulfilled on such Delivery Date were either
met to the satisfaction of Owner Participant or, if not so met, were in any
event waived by it with respect to such Units.
     Section 2.5. Expenses. (a) If Owner Participant shall have made its
investment provided for in Section 2.2(a) and the transactions contemplated by
this Agreement are consummated, either Owner Participant will promptly pay (or
reimburse Lessee, if Lessee shall have previously made such payment), or Owner
Trustee will promptly pay (or reimburse Lessee, if Lessee shall have previously
made such payment), with funds Owner Participant hereby agrees to pay to Owner
Trustee for such purpose, the following (the “Transaction Costs”):
     (i) the cost of reproducing and printing the Operative Agreements, the
Equipment Notes, if any, including all costs and fees in connection with the
initial filing and recording of appropriate evidence of the Lease, the Indenture
and any other document required to be filed or recorded pursuant to the
provisions hereof or of any other Operative Agreement;
     (ii) the reasonable fees and expenses of Davis Polk & Wardwell, special
counsel to Owner Participant and OP Guarantor, for their services rendered in
connection with the negotiation, execution and delivery of this Participation
Agreement and the Operative Agreements related hereto;

-5-



--------------------------------------------------------------------------------



 



     (iii) the reasonable fees and expenses of Vedder, Price, Kaufman &
Kammholz, P.C., special counsel to Loan Participant, for their services rendered
in connection with the negotiation, execution and delivery of this Participation
Agreement and the Operative Agreements related hereto;
     (iv) the reasonable fees and expenses of Morris James LLP, special counsel
to Indenture Trustee (up to the amount separately agreed to by Indenture Trustee
and Lessee), for their services rendered in connection with the negotiation,
execution and delivery of this Participation Agreement and the Operative
Agreements related hereto;
     (v) the reasonable fees and expenses of Chapman and Cutler LLP, special
counsel to Lessee, for their services rendered in connection with the
negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;
     (vi) the reasonable fees and expenses of Shipman & Goodwin LLP, special
counsel to Owner Trustee (up to the amount separately agreed to by Owner Trustee
and Lessee), for their services rendered in connection with the negotiation,
execution and delivery of this Participation Agreement and the Operative
Agreements related hereto;
     (vii) the initial fees and expenses of Owner Trustee;
     (viii) the initial fees and expenses of Indenture Trustee;
     (ix) the fees of an equipment appraiser, for their services rendered in
connection with delivering the Appraisal required by Section 4.3(a);
     (x) the fees of JPMorgan Capital Corporation;
     (xi) the reasonable fees and expenses of Alvord and Alvord, special STB
counsel, for their services rendered in connection with the consummation of the
transactions contemplated by the Operative Agreements;
     (xii) the reasonable fees and expenses of McCarthy Tétrault LLP, special
Canadian counsel, for their services rendered in connection with the
consummation of the transactions contemplated by the Operative Agreements;
     (xiii) the reasonable out-of-pocket expenses of Goldman Sachs & Co. and
Cornerstone Financial Advisors L.P. (with respect to Cornerstone Financial
Advisors L.P., up to the amount separately agreed to by Cornerstone Financial
Advisors L.P. and Lessee);
     (xiv) the reasonable fees and expenses of Lessee’s independent accountants,
in connection with the transactions contemplated by the Operative Agreements;
and

-6-



--------------------------------------------------------------------------------



 



     (xv) the up-front fee of the Loan Participant (in the amount separately
agreed to by Loan Participant and Lessee), in connection with the transactions
contemplated by the Operative Agreements;
provided, however, that if such Transaction Costs exceed the amount of
Transaction Costs used in calculating Basic Rent and other amounts pursuant to
Section 2.6(a) hereof on each Delivery Date, Lessee shall pay such excess;
provided further, however, that, in such event, Owner Participant shall
designate which Transaction Costs shall be payable by Lessee.
     Notwithstanding the foregoing, Transaction Costs shall not include internal
costs and expenses such as salaries and overhead of whatsoever kind or nature
nor costs incurred by parties to this Participation Agreement pursuant to
arrangements with third parties for services (other than those expressly
referred to above), such as computer time procurement, financial analysis and
consulting, advisory services, and costs of a similar nature.
     (b) Upon the consummation of the transactions contemplated by this
Agreement, Lessee agrees to pay when due: (i) the reasonable expenses of Owner
Trustee, Indenture Trustee and the Participants incurred subsequent to the
delivery of the Equipment, including reasonable fees and expenses of their
counsel, in connection with any waivers, supplements, amendments, modifications
or alterations which are (A) requested by Lessee in connection with any of the
Operative Agreements or (B) necessary or required to comply with applicable law
or to effectuate the purpose or intent of any Operative Agreement (excluding
costs incurred in connection with any adjustment pursuant to Section 2.6, except
as expressly provided in Section 2.6(b)); (ii) the reasonable ongoing fees and
expenses of Owner Trustee under the Trust Agreement, including fees and expenses
incurred in connection with the enforcement of obligations of Lessee under the
Operative Agreements; and (iii) the reasonable ongoing fees and expenses of
Indenture Trustee under the Operative Agreements, including fees and expenses
incurred in connection with the enforcement of obligations of Lessee under the
Operative Agreements.
     (c) Notwithstanding the foregoing provisions of this Section 2.5, except as
specifically provided in Section 7.2, Lessee shall have no liability for any
costs or expenses relating to any voluntary transfer of Owner Participant’s
interest in the Equipment including any transfer prior to any Delivery Date of
Owner Participant’s obligation to fund its participation pursuant to Article II
(other than during the continuance of an Event of Default or in connection with
the exercise of remedies as provided in Section 15 of the Lease, Lessee’s
exercise of any purchase option pursuant to Section 23 of the Lease, Lessee’s
exercise of its termination rights pursuant to Section 10 of the Lease or the
transfer to Lessee of any Unit which has been the subject of an Event of Loss
pursuant to Section 11 of the Lease) and no such costs or expenses shall
constitute Transaction Costs and Lessee will not have any obligation with
respect to the costs and expenses resulting from any voluntary transfer of any
equity interest by any transferee of Owner Participant, whenever occurring
(other than during the continuance of an Event of Default or in connection with
the exercise of remedies as provided in Section 15 of the Lease, Lessee’s
exercise of any purchase option pursuant to Section 23 of the Lease, Lessee’s
exercise of its termination rights pursuant to Section 10 of the Lease or the
transfer to Lessee of any Unit which has been the subject of an Event of Loss
pursuant to Section 11 of the Lease).

-7-



--------------------------------------------------------------------------------



 



     Section 2.6. Calculation of Adjustments to Basic Rent, Stipulated Loss
Value, Termination Value and Fixed Purchase Price; Confirmation and
Verification.
     (a) Schedules. Basic Rent, Stipulated Loss Values, Termination Values and
EBO Fixed Purchase Price, amortization schedules for the Equipment Notes, and
Pricing Assumptions for the first Delivery Date are set forth on Schedule 3
hereto, and such schedules shall operate as indicative schedules for each
Delivery Date (the “Indicative Schedules”). Basic Rent, Stipulated Loss Values,
Termination Values, EBO Fixed Purchase Price and amortization schedules for the
Equipment Notes for each subsequent Delivery Date will be adjusted as provided
below. On each Delivery Date, (i) Lessee and Owner Trustee shall enter into a
Lease Supplement which shall include as exhibits thereto schedules in the forms
of Schedule 3 hereto which include the actual Basic Rent, Rent Payment Dates,
Stipulated Loss Values, Termination Values, Allocated Rent, Lessee and Lessor
Loan Balances, EBO Fixed Purchase Price, EBO Fixed Purchase Price Date, and
amortization schedules for the Equipment Notes in each case in respect of the
Units to be delivered on such Delivery Date, and shall attach a list of the
Units to be financed on such date and (ii) the Trust shall enter into an
Indenture Supplement which shall attach a list of the Units to be financed on
such date.
     (b) Calculation of Adjustments. In the event that (A) any Pricing
Assumption relating to the Units to be purchased on any Delivery Date is
determined to be inaccurate with respect to such Delivery Date, or (B) prior to
any Delivery Date (1) there shall have occurred a Change in Tax Law and (2)(x)
after having been advised in writing by Owner Participant of such Change in Tax
Law and the proposed adjustment to the payments of Basic Rent resulting
therefrom, Lessee shall have waived its right under Section 4.4 of this
Agreement to decline to proceed with the transaction or (y) the Owner
Participant has been advised in writing by Lessee of such Change in Tax Law and
the proposed adjustment to the payments of Basic Rent resulting therefrom, or
(C) a refinancing or refunding as contemplated by Section 11.2 occurs or (D) any
amount is paid by Lessee to Owner Participant pursuant to Section 5.5(i) or
5.5(iii) of the Tax Indemnity Agreement, or (E) Lessee elects to make payments
to Owner Participant pursuant to Section 5.5(ii) of the Tax Indemnity Agreement,
then, in each case, Owner Participant shall recalculate the payments or amounts,
as the case may be, of Basic Rent, Stipulated Loss Values, Termination Values
and EBO Fixed Purchase Price (except that in the case of events described in
clause (D) or (E) above, Owner Participant shall recalculate the Stipulated Loss
Values, Termination Values and EBO Fixed Purchase Price only):
     (i) to preserve the Net Economic Return that Owner Participant would have
realized had there been no change in the Pricing Assumptions or had such Change
in Tax Law not occurred or had such refunding or refinancing not occurred or had
such amount not been paid by Lessee under Section 5.5(i) or 5.5(iii) of the Tax
Indemnity Agreement or had Lessee not elected to make such payment under
Section 5.5(ii) of the Tax Indemnity Agreement or had a reoptimization of the
debt not occurred, and
     (ii) to minimize to the greatest extent possible, consistent with the
foregoing clause (i), the sum of the present value of the payments of Basic Rent
through and including the EBO Fixed Purchase Price Date, and the EBO Fixed
Purchase Price (all

-8-



--------------------------------------------------------------------------------



 



present values for purposes of the foregoing being computed using the relevant
Debt Rate, semiannually compounded, and discounting to the date hereof).
In performing any such recalculation and in determining Owner Participant’s Net
Economic Return, Owner Participant shall utilize the same methods, tax
constraints and assumptions originally used to calculate the payments of Basic
Rent, Stipulated Loss Values, Termination Values and EBO Fixed Purchase Price
with respect to the Basic Term (other than those assumptions changed as a result
of any of the events described in clauses (A) through (E) of the preceding
sentence necessitating such recalculation; it being agreed that such
recalculation shall reflect solely any changes of assumptions or facts resulting
directly from the event or events necessitating such recalculation). Such
adjustments shall comply (to the extent the original structure complied) with
Section 467 of the Code and the Regulations and the requirements of
Sections 4.02(5), 4.07(1) and (2) and 4.08(1) of Revenue Procedure 2001-29, as
amended ((and such that the Lease could not be treated as a “disqualified
leaseback” or “long term agreement” within the meaning of Section 467 of the
Code), and in the case of any refinancing governed by Section 11.2, shall comply
with Treasury Regulation Sections 1.467-1(f)(6)(i) and 1.861-10(T)(b)(9) or any
successor thereto) whether the term of the Lease is deemed to commence with
respect to any Unit on the Delivery Date therefor and end on the Basic Term
Expiration Date or is deemed to commence on the date of the refinancing and end
on the Basic Term Expiration Date.
     (c) Confirmation and Verification. Upon completion of any recalculation
described above in this Section 2.6, a duly authorized officer of Owner
Participant shall provide a certificate to Lessee either (x) stating that the
payments of Basic Rent, Stipulated Loss Values, Termination Values and EBO Fixed
Purchase Price with respect to the Basic Term as are then set forth in the Lease
do not require change, or (y) setting forth such adjustments to the payments of
Basic Rent, Stipulated Loss Values, Termination Values or EBO Fixed Purchase
Price with respect to the Basic Term as have been calculated by Owner
Participant in accordance with Section 2.6(b) above. Such certificate shall
describe in reasonable detail the basis for any such adjustments. If Lessee
shall so request, the recalculation of any such adjustments described in this
Section 2.6 shall be verified by a nationally recognized firm of independent
accountants selected by Owner Participant and reasonably acceptable to Lessee
and any such recalculation of such adjustment as so verified shall be binding on
Lessee and Owner Participant. Such accounting firm shall be requested to make
its determination within 30 days. Owner Participant shall provide to a
representative of such accounting firm, on a confidential basis, such
information as it may reasonably require (but excluding any books, records or
tax returns), including the original assumptions used by Owner Participant and
the methods used by Owner Participant in the original calculation of, and any
recalculation of, Basic Rent, Stipulated Loss Values, Termination Values and EBO
Fixed Purchase Price and such other information as is necessary to determine
whether the computation is accurate and in conformity with the provisions of
this Agreement. The reasonable costs of such verification shall be borne by
Lessee, unless as a result of such verification process (1) the payments of
Basic Rent certified by Owner Participant pursuant to this Section 2.6(c) are
adjusted and such adjustment causes the sum of the present value of the payments
of Basic Rent through and including the EBO Fixed Purchase Price Date and the
present value of the EBO Fixed Purchase Price (all present values for purposes
of the foregoing being computed using the relevant Debt Rate, semiannually

-9-



--------------------------------------------------------------------------------



 



compounded, and discounting to the Closing Date) to decline by 10 basis points
or more from the sum of the present value of the payments of Basic Rent through
and including the EBO Fixed Purchase Price Date and the present value of the EBO
Fixed Purchase Price (all present values for purposes of the foregoing being
computed using the relevant Debt Rate, semiannually compounded, and discounting
to the Closing Date) certified by Owner Participant pursuant to this
Section 2.6(c), or (2) any payment of Stipulated Loss Value, Termination Value
or EBO Fixed Purchase Price is adjusted and such adjustment causes such
Stipulated Loss Value, Termination Value or EBO Fixed Purchase Price to decline
by 10 basis points or more from such Stipulated Loss Value, Termination Value or
EBO Fixed Purchase Price certified by Owner Participant pursuant to this
Section 2.6(c), in which case Owner Participant shall be responsible for the
reasonable costs of such verification.
     (d) Notwithstanding the foregoing, any adjustment made to the payments of
Basic Rent or to Stipulated Loss Values or Termination Values or EBO Fixed
Purchase Price with respect to the Basic Term, pursuant to the foregoing, shall
comply with the following requirements: (i) each installment of Basic Rent, as
so adjusted, under any circumstances and in any event, will be in an amount at
least sufficient for Owner Trustee to pay in full as of the due date of such
installment any payment of principal of and interest on the Equipment Notes
required to be paid on the due date of such installment of Basic Rent and
(ii) Stipulated Loss Value and Termination Value, as so adjusted, under any
circumstances and in any event, will be an amount which, together with any other
amounts required to be paid by Lessee under the Lease in connection with a
deemed Event of Loss pursuant to Section 9.1 of the Lease or any other Event of
Loss or a termination of the Lease, as the case may be, will be at least
sufficient to pay in full, as of the date of payment thereof, the aggregate
unpaid principal of the Equipment Notes, Positive Make-Whole Amount, if any, and
all unpaid interest on the Equipment Notes, accrued to the date on which
Stipulated Loss Value or Termination Value, as the case may be, is paid in
accordance with the terms of the Lease.
     (e) Invoices. All invoices in respect of Transaction Costs shall be
directed to Owner Participant at the address set forth in Section 11.4, with a
copy to Lessee.
     Section 2.7. Optional Postponement of Closing Date. (a) Each scheduled
Delivery Date (each originally scheduled Delivery Date being referred to herein
as a “Scheduled Delivery Date” for purposes of this Section 2.7) may be
postponed from time to time for any reason (but to a date no later than
November 30, 2007) if Lessee gives Owner Participant, Indenture Trustee, Loan
Participant and Owner Trustee telex, telegraphic, facsimile or telephonic
(confirmed in writing) notice of such postponement and notice of the date to
which such Scheduled Delivery Date has been postponed, such notice of
postponement to be received by each party no later than 5:00 P.M., New York City
time, on the Business Day immediately before the originally Scheduled Delivery
Date or subsequent scheduled Delivery Date, and in the event of such
postponement, the term “Delivery Date” as used in this Agreement shall mean the
date to which the Scheduled Delivery Date has been postponed.
     (b) In the event any Participant funds its Commitment in accordance with
Section 2.3 hereof and there occurs any postponement of any Delivery Date
pursuant to this Section 2.7, or if on an originally Scheduled Delivery Date or
subsequent scheduled Delivery Date not postponed

-10-



--------------------------------------------------------------------------------



 



as above provided any Unit is not delivered or, if delivered, is not accepted by
Owner Trustee’s representative for any reason: (i) Lessee will reimburse each
Participant that has funded its Commitment to the Owner Trustee on the Scheduled
Delivery Date in accordance with Section 2.3 hereof for the loss of the use of
its funds with respect to each such Unit occasioned by such postponement or
failure to deliver or accept (unless such failure to accept is caused by a
default by such Participant hereunder) by paying to such Participant on demand
interest on the amount of its Commitment funded in accordance with Section 2.3
hereof at an interest rate equal to the Debt Rate for the period from and
including the Scheduled Delivery Date to but excluding the earlier of the date
upon which such funds are returned prior to 1:00 P.M. (New York City time) or
the actual date of delivery; provided that Lessee shall in any event pay to each
Participant at least one (1) day’s interest at such rate on the amount of such
funds, unless such Participant shall have received, prior to 12:00 P.M. (New
York City time) on the Business Day preceding the Scheduled Delivery Date, a
notice of postponement of the Scheduled Delivery Date pursuant to
Section 2.7(a), and (ii) Owner Trustee will return on the earlier of the second
Business Day following the Scheduled Delivery Date or November 30, 2007, or
earlier, if so instructed by Lessee, any funds which it shall have received from
Owner Participant and/or Loan Participant as its Commitment for such Units,
absent joint instruction from Lessee and Owner Participant to retain such funds
until the specified date of postponement established under Section 2.7(a).
     (c) Owner Trustee agrees that, in the event it has received telephonic
notice (to be confirmed promptly in writing) from Lessee on any Scheduled
Delivery Date for any Unit or Units that such Unit or Units have not been
tendered for delivery, or, if so tendered, have not been accepted by the
representative of Owner Trustee, it will if instructed in the aforementioned
notice from Lessee (which notice shall specify the Securities to be purchased)
use reasonable best efforts to invest, at the risk of Lessee (except as provided
below with respect to Owner Trustee’s gross negligence or willful misconduct),
the funds received by it from Owner Participant and Loan Participant with
respect to such Unit or Units in Permitted Investments in accordance with
Lessee’s instructions. Any such Permitted Investments purchased by Owner Trustee
upon instructions from Lessee shall be held in trust by Owner Trustee for the
benefit of the Participant whose funds are invested in Permitted Investments
upon instructions from Lessee and any net profits on the investment of such
funds (including interest), if any, shall be for the account of and shall on the
applicable Delivery Date, or on the date such funds are returned to Owner
Participant and/or Loan Participant, be paid over to, the Lessee. Lessee shall
pay to Owner Trustee on the applicable Delivery Date (if such Unit or Units are
delivered and accepted pursuant hereto) the amount of any net loss on the
investment of such funds invested at the instruction of Lessee. If the funds
furnished by Owner Participant and/or Loan Participant with respect to such Unit
or Units are required to be returned to Owner Participant and/or Loan
Participant, Lessee shall, on the date on which such funds are so required to be
returned, reimburse Owner Trustee, for the benefit of Owner Participant and/or
Loan Participant, for any net losses incurred on such investments. Owner Trustee
shall not be liable for failure to invest such funds or for any losses incurred
on such investments except for its own willful misconduct or gross negligence.
In order to obtain funds for the payment of the Equipment Cost for such Unit or
Units or to return funds furnished by Owner Participant and/or Loan Participant
to Owner Trustee for the benefit of Owner Participant and/or Loan Participant
with respect to such Unit or Units, Owner Trustee is authorized to sell any
Permitted Investments purchased as

-11-



--------------------------------------------------------------------------------



 



aforesaid with the funds received by it from Owner Participant and/or Loan
Participant in connection with such Unit or Units.
     (d) Notwithstanding the provisions of Section 2.7(a), no Participant shall
be under any obligation to make its Commitment available beyond 5:00 P.M. (New
York City time) on November 30, 2007.
Article III
Representations and Warranties
     Section 3.1. Representations and Warranties of Trust Company and Owner
Trustee. Each of Trust Company and Owner Trustee represents and warrants to
Owner Participant, Indenture Trustee, Loan Participant and Lessee,
notwithstanding the provisions of Section 11.13 or any similar provision in any
other Operative Agreement, that, as of the date hereof and as of the Closing
Date and each Delivery Date (unless any such representation is specifically made
as of one date):
     (a) Trust Company is a national banking association duly organized and
validly existing in good standing under the laws of the United States and has
full corporate power and authority to carry on its business as now conducted and
to enter into and perform its obligations hereunder and under the Trust
Agreement and (assuming due authorization, execution and delivery of the Trust
Agreement by Owner Participant) has full power and authority, as Owner Trustee
and/or, to the extent expressly provided herein or therein to enter into and
perform its obligations under each of the Owner Trustee Agreements;
     (b) Owner Trustee and, to the extent expressly provided therein, Trust
Company, has duly authorized, executed and delivered the Trust Agreement and
(assuming the due authorization, execution and delivery of the Trust Agreement
by Owner Participant) has duly authorized, executed and delivered, or in the
case of each Lease Supplement and each Indenture Supplement will on the
applicable Delivery Date execute and deliver, each of the other Owner Trustee
Agreements (other than the Equipment Notes) and, as of each Delivery Date, the
Equipment Notes to be delivered on such Delivery Date; and the Trust Agreement
constitutes a legal, valid and binding obligation of Trust Company, enforceable
against Trust Company or Owner Trustee, as the case may be, in accordance with
its terms except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general equity principles;
     (c) assuming the due authorization, execution and delivery of the Trust
Agreement by Owner Participant, each of the Owner Trustee Agreements (other than
the Trust Agreement) to which it is a party constitutes, or when entered into
will constitute, a legal, valid and binding obligation of Trust Company or Owner
Trustee, as the case may be, enforceable against Trust Company or Owner Trustee,
as the case may be, in accordance with its terms except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general equity principles;

-12-



--------------------------------------------------------------------------------



 



     (d) neither the execution and delivery by Trust Company or Owner Trustee,
as the case may be, of the Owner Trustee Agreements or the Equipment Notes to be
delivered on each Delivery Date, nor the consummation by Trust Company or Owner
Trustee, as the case may be, of any of the transactions contemplated hereby or
thereby, nor the compliance by Trust Company or Owner Trustee, as the case may
be, with any of the terms and provisions hereof and thereof, (i) requires or
will require any approval of its stockholders, or approval or consent of any
trustees or holders of any indebtedness or obligations of it, or (ii) violates
or will violate its Articles of Association or by-laws, or contravenes or will
contravene any provision of, or constitutes or will constitute a default under,
or results or will result in any breach of, or results or will result in the
creation of any Lien (other than as permitted under the Lease) upon its property
under, any indenture, mortgage, chattel mortgage, deed of trust, conditional
sale contract, bank loan or credit agreement, license or other agreement or
instrument to which it is a party or by which it is bound, or contravenes or
will contravene any law, governmental rule or regulation of the United States
governing the banking or trust powers of Owner Trustee, or any judgment or order
applicable to or binding on it;
     (e) there are no pending or threatened actions or proceedings against Trust
Company or Owner Trustee before any court or administrative agency which
individually or in the aggregate, if determined adversely to it, would
materially adversely affect the ability of Trust Company or Owner Trustee, as
the case may be, to perform its obligations under the Trust Agreement, the other
Owner Trustee Agreements or the Equipment Notes to be delivered on each Delivery
Date;
     (f) its “location” as such term is used in Section 9-307 of the Uniform
Commercial Code is located in Delaware and the place where its records
concerning the Equipment and all its interest in, to and under all documents
relating to the Trust Estate, is located at Goodwin Square, 225 Asylum Street,
23rd Floor, Hartford, Connecticut 06103, and Trust Company agrees to give Owner
Participant, Indenture Trustee and Lessee written notice of any relocation of
said location or said place from its present location within 60 days of the date
thereof;
     (g) no consent, approval, order or authorization of, giving of notice to,
or registration with, or taking of any other action in respect of, any
governmental authority or agency regulating the banking or trust powers of Trust
Company, is required for the execution and delivery of, or the carrying out by,
Trust Company or Owner Trustee, as the case may be, of any of the transactions
contemplated hereby or by the Trust Agreement or of any of the transactions
contemplated by any of the other Owner Trustee Agreements, other than any such
consent, approval, order, authorization, registration, notice or action as has
been duly obtained, given or taken, it being understood that no representation
is being made herein with respect to the ICC Termination Act or any other such
laws, governmental rules or regulations specific to the Equipment;
     (h) on each Delivery Date, Owner Trustee’s right, title and interest in and
to the Equipment delivered on such Delivery Date shall be free of any Lessor’s
Liens attributable to Trust Company;

-13-



--------------------------------------------------------------------------------



 



     (i) on each Delivery Date, the proceeds received by Owner Trustee from
Owner Participant on such Delivery Date pursuant to the Trust Agreement will be
administered by it in accordance with Article IV of the Trust Agreement;
     (j) on each Delivery Date, the Trust shall receive from the Seller such
title to the Units of Equipment delivered on such Delivery Date as was conveyed
to it by the Seller, subject to the rights of Owner Trustee and Lessee under the
Lease and the security interest created pursuant to the Indenture and each
Indenture Supplement dated such Delivery Date; and
     (k) the Trust is a Connecticut Statutory Trust in good standing created
pursuant to the Connecticut Statutory Trust Act, chapter 615 of the General
Statutes of Connecticut and the Trust Agreement.
     Section 3.2. Representations and Warranties of Lessee. Lessee represents
and warrants to Owner Trustee, Trust Company, Indenture Trustee, Loan
Participant and Owner Participant that, as of the date hereof and as of the
Closing Date and each Delivery Date (unless any such representation is
specifically made as of one date):
     (a) Lessee is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Missouri, is a Class I railroad as
defined in 49 CFR Part 12011-1, is duly licensed or qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its ability to enter into and perform its obligations
under the Lessee Agreements, has the corporate power and authority to carry on
its business as now conducted, and has the requisite power and authority to
execute, deliver and perform its obligations under the Lessee Agreements;
     (b) the Lessee Agreements have been duly authorized by all necessary
corporate action (no shareholder approval being required), executed and
delivered (or in the case of any Lease Supplement will on the applicable
Delivery Date have been duly executed and delivered) by Lessee, and constitute
(or in the case of any Lease Supplement will on the applicable Delivery Date
constitute) the legal, valid and binding obligation of Lessee, enforceable
against Lessee in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency and similar laws and by general
principles of equity;
     (c) the execution, delivery and performance by Lessee of each Lessee
Agreement and compliance by Lessee with all of the provisions thereof do not and
will not contravene any law or regulation, or any order of any court or
governmental authority or agency applicable to or binding on Lessee or any of
its properties, or contravene the provisions of, or constitute a default by
Lessee under, or result in the creation of any Lien (except for Permitted Liens)
upon the property of Lessee under its Certificate of Incorporation or by-laws or
any material indenture, mortgage, contract or other agreement or instrument to
which Lessee is a party or by which Lessee or any of its property is bound or
affected;
     (d) except for those matters discussed in the financial statements provided
to the Participants under Section 3.2(e), there are no proceedings pending or,
to the knowledge of Lessee, threatened against Lessee in any court or before any
governmental authority or

-14-



--------------------------------------------------------------------------------



 



arbitration board or tribunal which individually or in the aggregate would
materially and adversely affect the financial condition of Lessee or impair the
ability of Lessee to perform its obligations under the Lessee Agreements or
which questions the validity of any Lessee Agreement or any action taken or to
be taken pursuant thereto;
     (e) the audited consolidated balance sheet and consolidated statements of
income and retained earnings and cash flows of KCS for the fiscal year ended
December 31, 2006, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial position of KCS as of such
date and the results of its operations for the period then ended. The unaudited
consolidated balance sheet and consolidated statements of income and retained
earnings and cash flows of KCS for the six months ended June 30, 2007, fairly
present, in conformity with generally accepted accounting principles, the
consolidated financial position of KCS as of such date and the results of its
operations for the period then ended, subject to normal year-end adjustments;
     (f) neither the nature of Lessee nor its businesses or properties, nor any
relationship between Lessee and any other Person, nor any circumstances in
connection with the execution and delivery by Lessee of the Lessee Agreements,
is such as to require a consent, approval or authorization of, or filing,
registration or qualification with, or the giving of notice to, any governmental
authority on the part of Lessee in connection with the execution and delivery by
Lessee of the Lessee Agreements, other than notices required to be filed with
the STB, which notices shall have been filed on or prior to each Delivery Date
and except as contemplated by Section 3.2(g) hereof;
     (g) all filings and other actions necessary to protect the rights of Trust
under the Lease, and to perfect the security interest of Indenture Trustee under
the Indenture in the Indenture Estate as against creditors of and purchasers
from the Trust, will have been made on or prior to each Delivery Date and the
Indenture will on each Delivery Date create a valid and perfected lien and
security interest in the Indenture Estate, subject to any Lessor’s Liens and
Permitted Liens;
     (h) on each Delivery Date, the Equipment is covered by the insurance
required by Section 12 of the Lease and all premiums due prior to such Delivery
Date in respect of such insurance shall have been paid in full;
     (i) Lessee has timely filed all United States Federal income tax returns
and all other material tax returns which (to its knowledge) are required to be
filed by it and has paid all taxes due pursuant to such returns or pursuant to
any assessment made against Lessee or any of its assets (other than assessments,
the payment of which is being contested in good faith by Lessee) and no tax
liens have been filed and no claims are being asserted with respect to any such
taxes, fees or other charges which could reasonably be expected to have a
materially adverse effect on its ability to perform its obligations under the
Lessee Agreements;
     (j) the (i) “location” (as such term is used in Section 9-307 of the
Uniform Commercial Code) of Lessee is the State of Missouri, and the place where
its records concerning the Equipment and all of its interests in, to and under
all documents relating to the Equipment are and will be kept, is located at
Kansas City, Missouri, and (ii) The Kansas City Southern Railway

-15-



--------------------------------------------------------------------------------



 



Company is its true legal name as registered in the jurisdiction of its
organization, its federal employer identification number is 44-6000758 and its
organizational identification number designated by its jurisdiction of
organization is R00000513;
     (k) no Lease Default has occurred and is continuing and no Event of Loss
has occurred;
     (l) Lessee is not an “investment company” or an “affiliated person” of an
“investment company” within the meaning of the Investment Company Act of 1940;
     (m) the acquisition by Owner Participant of the Beneficial Interest for its
own account will not constitute a prohibited transaction within the meaning of
Section 4975(c)(1)(A) through (D) of the Code. The representation made by Lessee
in the preceding clause is made in reliance upon and subject to the accuracy of
the representation of Owner Participant in Section 3.6(h) of this Agreement;
     (n) on each Delivery Date, after giving effect to the transactions
contemplated hereby, Owner Trustee shall have good and marketable title to the
Units being delivered on or such Delivery Date, in each case free and clear of
all claims, Liens and encumbrances of any nature, except Permitted Liens of the
type described in clauses (iii), (iv) or (v) of the definition thereof; and
     (o) each Unit has been manufactured to meet the Design Specifications.
     Section 3.3. Representations and Warranties of Indenture Trustee. Indenture
Trustee represents and warrants to Owner Participant, Owner Trustee, Trust
Company, Loan Participant and Lessee that, as of the date hereof and as of the
Closing Date and each Delivery Date (unless any such representation is
specifically made as of one date):
     (a) Indenture Trustee is a banking corporation duly organized and validly
existing and in good standing under the laws of the State of Delaware and has
the full corporate power, authority and legal right under the laws of the State
of Delaware and the laws of the United States pertaining to its banking, trust
and fiduciary powers to execute, deliver and carry out the terms of each of the
Indenture Trustee Agreements;
     (b) the execution, delivery and performance by Indenture Trustee of each of
the Indenture Trustee Agreements have been duly authorized by Indenture Trustee
and will not violate its Certificate of Incorporation or by-laws or the
provisions of any indenture, mortgage, contract or other agreement to which it
is a party or by which it is bound or any laws, rules or regulations of the
United States or the State of Delaware (or any governmental subdivision of
either thereof) pertaining to its banking, trust or fiduciary powers;
     (c) each Indenture Trustee Agreement, when executed and delivered, will
constitute its legal, valid and binding obligation enforceable against it in
accordance with its terms;
     (d) there are no proceedings pending or, to the knowledge of Indenture
Trustee, threatened, and to the knowledge of Indenture Trustee there is no
existing basis for any such

-16-



--------------------------------------------------------------------------------



 



proceedings, against or affecting Indenture Trustee in or before any court or
before any governmental authority or arbitration board or tribunal which,
individually or in the aggregate, if adversely determined, might impair the
ability of Indenture Trustee to perform its obligations under the Indenture
Trustee Agreements;
     (e) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body of the United States
or the State of Delaware, in each case pertaining to the banking, trust or
fiduciary powers of Indenture Trustee, is required for the due execution,
delivery and performance by Indenture Trustee of the Indenture Trustee
Agreements, except as have been previously obtained, given or taken;
     (f) Indenture Trustee is not in default under any of the Indenture Trustee
Agreements;
     (g) neither Indenture Trustee, nor any Person authorized to act on behalf
of Indenture Trustee, has directly or indirectly offered any interest in the
Trust Estate or the Equipment Notes or any other Operative Agreement or any
security similar to either thereof for sale to, or solicited offers to buy any
of the same from, or otherwise approached or negotiated with respect to any of
the same with, any Person other than Loan Participant; and
     (h) there are no Taxes which may be imposed on or asserted against the
Indenture Estate or any part thereof or any interest therein, Trust Company,
Owner Trustee or Owner Participant by any state or local government or taxing
authority in connection with the execution, delivery or performance by Indenture
Trustee of the Indenture Trustee Agreements or the authentication of the
Equipment Notes.
     Section 3.4. Representations, Warranties and Covenants Regarding Beneficial
Interest. (a) The Trust represents and warrants to Lessee, Indenture Trustee,
Loan Participant and Owner Participant that, as of the date hereof and as of the
Closing Date and each Delivery Date, neither the Trust nor any Person authorized
or employed by the Trust as agent or otherwise in connection with the placement
of the Beneficial Interest or any similar interest has offered any of the
Beneficial Interest or any similar interest or any of the Equipment Notes or any
similar interest for sale to, or solicited offers to buy any thereof from, or
otherwise approached or negotiated with respect thereto with, any prospective
purchaser.
     (b) Lessee represents and warrants to Owner Trustee, Indenture Trustee,
Loan Participant and Owner Participant that, as of the date hereof and as of the
Closing Date, it has not offered any of the Beneficial Interest for sale to, or
solicited offers to buy any thereof from, any Person other than Owner
Participant and not more than 35 other prospective institutional investors.
     (c) Both the Trust and Lessee agree severally but not jointly that neither
the Trust nor Lessee nor anyone acting on behalf of the Trust or Lessee will
offer the Beneficial Interest or any part thereof or any similar interest for
issue or sale to any prospective purchaser, or solicit any offer to acquire any
of the Beneficial Interest or any part thereof so as to bring the issuance and
sale of the Beneficial Interest or any part thereof within the provisions of
Section 5 of the Securities Act of 1933, as amended.

-17-



--------------------------------------------------------------------------------



 



     (d) Lessee represents that Lessee has not retained or employed any broker,
finder or financial advisor (other than JPMorgan Capital Corporation) to act on
its behalf in connection with the transactions contemplated hereby and it has
not authorized any broker, finder or financial advisor retained or employed by
any other Person to so act.
     Section 3.5. Representations and Warranties of Loan Participant. Loan
Participant represents and warrants to Owner Trustee, Indenture Trustee, Owner
Participant and Lessee that, as of the date hereof and as of the Closing Date
and each Delivery Date (and the purchase of an Equipment Note by Loan
Participant on any Delivery Date shall constitute a reaffirmation by Loan
Participant of each of these representations and warranties as of such date):
     (a) Loan Participant is duly organized and validly existing under the laws
of its jurisdiction of organization, and has the full power, authority and legal
right under the laws of its jurisdiction of organization to execute, deliver and
perform the terms of this Agreement;
     (b) the execution and delivery by Loan Participant of this Agreement and
its performance hereunder and under the Equipment Notes have been duly
authorized by all necessary corporate action. It has duly and validly executed
and delivered this Agreement.
     (c) assuming the due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes, and its obligations under the
Equipment Notes will constitute, its legal, valid, and binding obligations
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency and similar laws and by
general principles of equity.
     (d) Loan Participant is acquiring the Equipment Notes to be issued to it on
each Delivery Date for the purpose of investment and not with a view to the
distribution thereof, and that, except as permitted or contemplated by the terms
of the Operative Agreements (including, without limitation, KfW’s rights under
Section 6.13 hereof), Loan Participant has no present intention of selling,
negotiating or otherwise disposing of such Equipment Notes; it being understood,
however, that the disposition of Loan Participant’s property shall at all times
be and remain within its control; and
     (e) Loan Participant is acquiring the Equipment Notes with funds that do
not constitute plan assets, and the term “plan assets” shall have the meaning
specified in Department of Labor Regulation §2510.3-101.
     Section 3.6. Representations and Warranties of Owner Participant. Owner
Participant represents and warrants to Owner Trustee, Trust Company, Indenture
Trustee, Loan Participant and Lessee that, as of the date hereof and as of the
Closing Date and each Delivery Date (unless any such representation is
specifically made as of one date):
     (a) Owner Participant is a limited liability company duly organized,
validly existing and in good standing under the laws of State of Delaware and
has the power and authority to carry on its business as now conducted;

-18-



--------------------------------------------------------------------------------



 



     (b) Owner Participant has the limited liability company power and authority
to enter into the Owner Participant Agreements and to perform its obligations
thereunder, and such execution, delivery and performance do not and will not
contravene any law or any order of any court or governmental authority or agency
applicable to or binding on Owner Participant, or contravene the provisions of,
or constitute a default under, or result in the creation of any Lien (other than
the leasehold interest of Lessee under the Lease and the security interest of
Indenture Trustee under the Indenture) upon the Equipment under, its
organization documents or any material indenture, mortgage, contract or other
agreement or instrument to which Owner Participant is a party or by which it or
any of its property or the Equipment may be bound or affected;
     (c) the Owner Participant Agreements have been duly authorized by all
necessary action on the part of Owner Participant, do not require any approval
not already obtained of the members of Owner Participant or any approval or
consent not already obtained of any trustee or holders of indebtedness or
obligations of Owner Participant, have been duly executed and delivered by Owner
Participant and (assuming the due authorization, execution and delivery by each
other party thereto) constitute the legal, valid and binding obligations of
Owner Participant, enforceable against Owner Participant in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency and similar laws and by general principles of equity;
     (d) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery or performance by Owner Participant of the Trust
Agreement, the Tax Indemnity Agreement and this Agreement, it being understood
that no representation or warranty is being made herein with respect to the ICC
Termination Act or any other laws, governmental rules or regulations specific to
the Equipment;
     (e) the Trust Estate is free of any Lessor’s Liens attributable to Owner
Participant;
     (f) there are no pending or, to the knowledge of Owner Participant,
threatened actions or proceedings before any court or administrative agency
which would materially adversely affect Owner Participant’s financial condition
or its ability to perform its obligations under the Trust Agreement, the Tax
Indemnity Agreement, this Agreement or any other Owner Participant Agreement;
     (g) as of each Delivery Date, Owner Participant is purchasing the
Beneficial Interest to be acquired by it on such Delivery Date for its account
with no present intention of distributing such Beneficial Interest or any part
thereof in any manner which would violate the Securities Act of 1933, as
amended, but without prejudice, however, to the right of Owner Participant at
all times to sell or otherwise dispose of all or any part of such Beneficial
Interest under a registration statement under the Securities Act of 1933, as
amended, or under an exemption from such registration available under such Act.
Owner Participant acknowledges that its Beneficial Interest has not been
registered under the Securities Act of 1933, as amended, and that neither Owner
Trustee nor Lessee contemplates filing, or is legally required to file, any such
registration statement;

-19-



--------------------------------------------------------------------------------



 



     (h) with respect to the sources of the amount to be advanced by Owner
Participant pursuant to Section 2.2(a), no part of such amounts constitutes
assets of any employee benefit plan (other than a government plan exempt from
the coverage of ERISA); and
     (i) OP Guarantor has a tangible net worth, as determined in accordance with
generally accepted accounting principles, of not less than $75,000,000.
     Section 3.7. Opinion Acknowledgment. Each of the parties hereto, with
respect to such party, expressly consents to the rendering by its counsel of the
opinions referred to in Section 4.1(a)(2) and Section 4.1(b)(7) and acknowledges
that such opinions shall be deemed to be rendered at the request and upon the
instructions of such party, each of whom has consulted with and has been advised
by its counsel as to the consequences of such request, instructions and consent.
Article IV
Conditions Precedent
     Section 4.1. Conditions Precedent to Closing Date; Conditions Precedent of
Each Participant and Indenture Trustee to each Delivery Date.
     (a) Closing Conditions. The obligation of any Person to participate in the
transactions contemplated hereby on the Closing Date shall be subject to the
following conditions precedent:
     (1) Execution of Operative Agreements. This Agreement, the Trust Agreement,
the Lease, the OP Guaranty, the Indenture, shall each be satisfactory in form
and substance to the parties thereto, shall have been duly executed and
delivered by the parties thereto (except that the execution and delivery of this
Agreement and the other documents referred to above by a party hereto or thereto
shall not be a condition precedent to such party’s obligations hereunder), shall
each be in full force and effect and executed counterparts of each shall have
been delivered to each such party or its counsel; and no event shall have
occurred and be continuing that constitutes a Lease Default or an Indenture
Default.
     (2) Opinions of Counsel. Owner Trustee, Indenture Trustee, Loan
Participant, Owner Participant and Lessee shall have received the favorable
written opinion of each of (A) internal counsel to Lessee and special counsel to
Lessee, (B) counsel to Owner Trustee, (C) special counsel to Owner Participant
and OP Guarantor and (D) counsel to Indenture Trustee, each in form and scope
satisfactory to each such party; provided that receipt by a party hereto of a
favorable written opinion from counsel to such party shall not be a condition
precedent to such party’s obligations hereunder; provided further that, such
opinions shall be dated the date of the agreements set forth in
Section 4.1(a)(1) hereof.
     (3) Tax Indemnity Agreement. The Tax Indemnity Agreement shall be
satisfactory in form and substance to Owner Participant and Lessee, shall have
been duly

-20-



--------------------------------------------------------------------------------



 



executed and delivered by Lessee and Owner Participant, and shall be in full
force and effect.
     (4) Corporate Documents. Each of the parties shall have received such
documents and evidence with respect to Lessee, Owner Participant, Owner Trustee,
the Trust and Indenture Trustee as such party may reasonably request in order to
establish the authority for the consummation of the transactions contemplated by
this Agreement and the other Operative Agreements, the taking of all corporate
and other proceedings in connection therewith and compliance with the conditions
herein or therein set forth and the incumbency of all officers signing any of
the Operative Agreements.
     (5) Representations and Warranties. The representations and warranties of
each of the parties hereto shall be true and correct in all material respects on
the Closing Date.
     (b) Delivery Date Conditions. The obligation of each Participant, the Owner
Trustee and Indenture Trustee to participate in the transactions contemplated
hereby on each Delivery Date shall be subject to the following conditions
precedent (except that paragraph (16) shall not be a condition precedent to
Owner Participant’s obligations hereunder and paragraph (17), as it relates to
Loan Participant, shall not be a condition precedent to Loan Participant’s
obligations):
     (1) Execution of Operative Agreements. On or before each Delivery Date,
each of the documents referred to in Section 4.1(a)(1) and Section 4.1(a)(3)
shall be in full force and effect and the Equipment Notes to be issued on such
Delivery Date, an Assignment of Warranties in respect of the Units to be
purchased by the Trust from the Seller on such Delivery Date, the Lease
Supplement, the Indenture Supplement, in each case with respect to the Units for
which settlement will be made on such Delivery Date shall each be satisfactory
in form and substance to such Participant and Indenture Trustee, shall have been
duly executed and delivered by the parties thereto (except that the execution
and delivery of the documents referred to above by a party thereto shall not be
a condition precedent to such party’s obligations hereunder), shall each be in
full force and effect and executed counterparts of each shall have been
delivered to such Participant and Indenture Trustee or its counsel on or before
such Delivery Date; and no event shall have occurred and be continuing that
constitutes a Lease Default or an Indenture Default.
     (2) Recordation and Filing. On or before each Delivery Date, Lessee will
cause the Lease, the Lease Supplement with respect to the Units for which
settlement will be made on such Delivery Date, the Indenture, the Indenture
Supplement with respect to the Units for which settlement will be made on such
Delivery Date, or appropriate evidence thereof, to be duly filed, recorded and
deposited (A) with the Surface Transportation Board in conformity with 49 U.S.C.
§ 11301, (B) with the Registrar General of Canada pursuant to Section 105 of the
Canada Transportation Act and (C) in such other places within the United States,
Canada or Mexico as Owner Trustee, Indenture Trustee and any Participant may
reasonably request for the protection of the Trust’s title to the Equipment and
interest in the Lease, or the security interest of

-21-



--------------------------------------------------------------------------------



 



Indenture Trustee in the Equipment and the Lease, and will furnish Indenture
Trustee, Owner Trustee and each Participant proof thereof.
     (3) Officer’s Certificate of Lessee. On each Delivery Date, Owner Trustee,
Indenture Trustee, Loan Participant and Owner Participant shall have received an
Officer’s Certificate dated such date from Lessee, to the effect that the
representations and warranties of Lessee contained in Section 3.2 and
Section 3.4(b) are true and correct in all material respects on such Delivery
Date with the same effect as though made on and as of said date, except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date), and that Lessee has performed and complied with all
agreements and conditions herein contained which are required to be performed or
complied with by Lessee on or before said date.
     (4) Officer’s Certificates of Trust Company and Owner Trustee. On each
Delivery Date, Lessee, Indenture Trustee, Loan Participant and Owner Participant
shall have received an Officer’s Certificate dated such date from each of Trust
Company and Owner Trustee, to the effect that the representations and warranties
of each of Trust Company and Owner Trustee contained in Section 3.1 and of Owner
Trustee contained in Section 3.4(a) are true and correct in all material
respects on such Delivery Date with the same effect as though made on and as of
said date, except to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
were true and correct on and as of such earlier date), and that Owner Trustee
has performed and complied with all agreements and conditions herein contained
which are required to be performed or complied with by Owner Trustee on or
before said date.
     (5) Officer’s Certificate of Indenture Trustee. On each Delivery Date,
Lessee, Owner Trustee, Loan Participant and Owner Participant shall have
received an Officer’s Certificate dated such date from Indenture Trustee, to the
effect that the representations and warranties of Indenture Trustee contained in
Section 3.3 are true and correct in all material respects on such Delivery Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Indenture Trustee has performed and complied
with all agreements and conditions herein contained which are required to be
performed or complied with by Indenture Trustee on or before said date.
     (6) Officer’s Certificate of Owner Participant. On each Delivery Date,
Lessee, Owner Trustee, Indenture Trustee, and Loan Participant shall have
received an Officer’s Certificate dated such date from Owner Participant, to the
effect that the representations and warranties of Owner Participant contained in
Section 3.6 are true and correct in all material respects on such Delivery Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Owner Participant has performed

-22-



--------------------------------------------------------------------------------



 



and complied with all agreements and conditions herein contained which are
required to be performed or complied with by Owner Participant on or before said
date.
     (7) Opinions of Counsel. On each Delivery Date, Owner Trustee, Indenture
Trustee, Loan Participant and Owner Participant shall have received the
favorable written opinion of each of (A) internal counsel to Lessee and special
counsel to Lessee, (B) counsel to Owner Trustee, (C) special counsel to Owner
Participant and OP Guarantor and (D) counsel to Indenture Trustee, each in form
and scope satisfactory to each Participant, (E) Alvord and Alvord, special STB
counsel, and (F) McCarthy Tétrault LLP, special Canadian counsel; provided that
receipt by a party hereto of a favorable written opinion from counsel to such
party shall not be a condition precedent to such party’s obligations hereunder.
     (8) Title. On each Delivery Date, after giving effect to the transactions
contemplated hereby and by the other Operative Agreements, Owner Trustee shall
have good and marketable title to each Unit to be purchased on such Delivery
Date, free and clear of all Liens, except Permitted Liens of the type described
in clause (iii), (iv) and (v) of the definition thereof.
     (9) Bills of Sale. On each Delivery Date, the Seller shall have delivered
to Owner Trustee (with copies to Indenture Trustee, Loan Participant and Owner
Participant) a Bill of Sale in the form attached hereto as Exhibit B with
respect to the applicable Units being purchased on such Delivery Date, such Bill
of Sale dated the Delivery Date for such Units, transferring to Owner Trustee
good and marketable title to such Units and warranting to Owner Trustee that at
the time of delivery of each such Unit, the Seller had legal title thereto and
good and lawful right to sell the same, and title thereto was free of all
claims, liens and encumbrances of any nature, except Permitted Liens of the type
described in clause (iii), (iv) and (v) of the definition thereof.
     (10) Certificates of Acceptance. On each Delivery Date, Lessee shall have
delivered to Owner Trustee (with copies to Indenture Trustee, Loan Participant
and Owner Participant) a Certificate of Acceptance with respect to each Unit
being purchased on such Delivery Date, such Certificate of Acceptance executed
on and dated the Delivery Date for such Unit.
     (11) Insurance Certificate. On or before each Delivery Date, Indenture
Trustee, Loan Participant, Owner Trustee and Owner Participant shall have
received a certificate from a nationally recognized insurance broker confirming
that Lessee has the insurance that is required pursuant to Section 12 of the
Lease.
     (12) Corporate Documents. Each of the Participants shall have received such
documents and evidence with respect to Lessee, Owner Participant, OP Guarantor,
Owner Trustee and Indenture Trustee as the Participants may reasonably request
in order to establish the authority for the consummation of the transactions
contemplated by this Agreement and the other Operative Agreements, the taking of
all corporate and other

-23-



--------------------------------------------------------------------------------



 



proceedings in connection therewith and compliance with the conditions herein or
therein set forth and the incumbency of all officers signing any of the
Operative Agreements.
     (13) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of any
Delivery Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or any of the other Operative Agreements or the
transactions contemplated hereby or thereby.
     (14) Delivery Date Notice. Prior to each Delivery Date, Indenture Trustee
and the Participants shall have received the written notice of such Delivery
Date required pursuant to Section 2.3(a).
     (15) No Illegality. No change shall have occurred after the date of the
execution and delivery of this Agreement in applicable law or regulations
thereunder or interpretations thereof by regulatory authorities that, in the
opinion of such Participant or its counsel, would make it illegal for such
Participant to enter into any transaction contemplated by the Operative
Agreements.
     (16) Owner Participant’s Commitment. Owner Participant shall have made
available its Commitment with respect to the Units delivered on the applicable
Delivery Date in accordance with Sections 2.2(a) and 2.3.
     (17) Loan Participant’s Commitment. Loan Participant shall have made
available its Commitment with respect to the Units delivered on the applicable
Delivery Date in accordance with Sections 2.2(b) and 2.3.
     (18) Consents. All approvals and consents of any trustees or holders of any
indebtedness or obligations of Lessee which are required in connection with the
transactions contemplated by this Agreement and the other Operative Agreements
shall have been duly obtained and be in full force and effect.
     (19) Governmental Actions. All actions, if any, required to have been taken
on or prior to each Delivery Date in connection with the transactions
contemplated by this Agreement and the other Operative Agreements on such
Delivery Date shall have been taken by any governmental or political agency,
subdivision or instrumentality of the United States and all orders, permits,
waivers, exemptions, authorizations and approvals of such entities required to
be in effect on such Delivery Date in connection with such transactions
contemplated by this Agreement and the other Operative Agreements on such
Delivery Date shall have been issued, and all such orders, permits, waivers,
exemptions, authorizations and approvals shall be in full force and effect, on
such Delivery Date.

-24-



--------------------------------------------------------------------------------



 



     (20) Representations and Warranties. The representations and warranties of
each of the parties hereto shall be true and correct in all material respects on
such Delivery Date.
     Section 4.2. Additional Conditions Precedent to the Obligations of Loan
Participant. The obligation of Loan Participant to advance funds for the
Equipment Notes to be purchased by it pursuant to Section 2.2(b) on each
Delivery Date shall be subject to the additional conditions that:
     (a) Equipment Notes. The Equipment Notes to be delivered on such Delivery
Date shall have been duly authorized, executed and delivered to Loan Participant
by a duly authorized officer of Owner Trustee and duly authenticated by
Indenture Trustee.
     (b) Debt Appraisal Letter. On or before such Delivery Date, Loan
Participant shall have received a letter from the equipment appraiser setting
forth the appraiser’s opinion as to the fair market value of the applicable
Units and that such fair market value is not less than the Equipment Cost for
such Units.
     (c) Original Counterparts of Lease and Lease Supplement. The “original”
counterpart of the Lease and each applicable Lease Supplement shall have been
delivered to Indenture Trustee.
     (d) Security Interest. On such Delivery Date, after giving effect to the
transactions contemplated hereby and by the other Operative Agreements,
Indenture Trustee shall have a perfected security interest in the applicable
Equipment, the Lease and the other property constituting the Indenture Estate,
free of all Liens, except Permitted Liens.
     (e) Opinion. On such Delivery Date, Loan Participant shall have received
the opinion of Vedder, Price, Kaufman & Kammholz, P.C., addressed to Loan
Participant, in form and substance satisfactory to Loan Participant.
     Section 4.3. Additional Conditions Precedent to the Obligations of Owner
Participant. The obligation of Owner Participant to provide the funds specified
with respect to it in Section 2.2(a) on each Delivery Date with respect to any
Unit to be purchased on such Delivery Date shall be subject to the following
additional conditions:
     (a) Appraisal. On or before such Delivery Date, Owner Participant shall
have received an opinion (the “Appraisal”) of an equipment appraiser reasonably
satisfactory in form and substance to Owner Participant.
     (b) Opinion with Respect to Certain Tax Aspects. On or before such Delivery
Date, Owner Participant shall have received the opinion of Davis Polk &
Wardwell, addressed to Owner Participant, in form and substance satisfactory to
Owner Participant, containing such counsel’s favorable opinion with respect to
the Federal income tax aspects of the transaction contemplated hereby.

-25-



--------------------------------------------------------------------------------



 



     (c) No Tax Law Change. No Change in Tax Law shall have occurred nor shall a
judicial opinion on a tax issue have been rendered on or prior to such Delivery
Date which change, if enacted, adopted or made effective, or such judicial
opinion, would, in the reasonable opinion of Owner Participant, render it
disadvantageous or inadvisable for Owner Participant to enter into the
transactions contemplated by the Operative Agreements unless Lessee shall
indemnify Owner Participant to Owner Participant’s reasonable satisfaction for
such Change in Tax Law or, if such change can be compensated for by an
adjustment to Basic Rent, unless Lessee agrees to an adjustment to Basic Rent in
accordance with the principles of Section 2.6 of this Agreement to preserve
Owner Participant’s Net Economic Return.
     Section 4.4. Conditions Precedent to the Obligation of Lessee. The
obligation of Lessee to participate in the transactions contemplated hereby on
each Delivery Date shall be subject to the following conditions precedent:
     (a) Corporate Documents. On or before such Delivery Date, Lessee shall have
received such documents and evidence with respect to Owner Participant, OP
Guarantor, Owner Trustee and Indenture Trustee as Lessee may reasonably request
in order to establish the consummation of the transactions contemplated by this
Agreement, the taking of all corporate and other proceedings in connection
therewith and compliance with the conditions herein or therein set forth.
     (b) Operative Agreements. On or before such Delivery Date, each of the
documents referred to in Section 4.1(b)(1) shall be in full force and effect.
     (c) Representations and Warranties True. On such Delivery Date, the
representations and warranties of Owner Trustee, Indenture Trustee, Loan
Participant and Owner Participant contained in Section 3 hereof and OP Guarantor
contained in the OP Guaranty shall be true and correct in all material respects
as of such Delivery Date as though made on and as of such date, and Lessee shall
have received an Officer’s Certificate dated such date from each of Owner
Trustee as described in Section 4.1(b)(4), Owner Participant as described in
Section 4.1(b)(6) and Indenture Trustee as described in Section 4.1(b)(5),
addressed to Lessee and certifying as to the foregoing matters insofar as they
relate to Owner Trustee, Owner Participant and Indenture Trustee, as the case
may be.
     (d) Opinions of Counsel. On such Delivery Date, Lessee shall have received
the opinions of counsel for Owner Trustee and Indenture Trustee referred to in
Section 4.1(b)(7), addressed to Lessee.
     (e) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of such
Delivery Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transactions contemplated hereby.

-26-



--------------------------------------------------------------------------------



 



     (f) No Tax Law Change. Lessee shall not be obligated to carry out the
transactions contemplated on such Delivery Date if a Change in Tax Law shall
have occurred after the date of execution hereof and on or prior to such
Delivery Date which would, in the reasonable opinion of Lessee, result in an
adjustment pursuant to Section 2.6 which would increase by more than 50 basis
points the present value (discounted at an interest rate per annum equal to the
Debt Rate) of all payments of Basic Rent payable for the Units to be delivered
on such Delivery Date.
Article V
Financial and Other Reports of Lessee
     Lessee agrees that it will furnish directly to each Participant the
following:
     (a) unless included in a Form 10-Q delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 60 days after the
end of each quarterly period, except the last, of each fiscal year, consolidated
balance sheets of KCS, and its consolidated Subsidiaries as at the end of such
period, together with the related consolidated statements of income and cash
flows of KCS and its consolidated Subsidiaries for the period beginning on the
first day of such fiscal year and ending on the last day of such quarterly
period, setting forth in each case (except for the consolidated balance sheet)
in comparative form the figures for the corresponding periods of the previous
fiscal year, all in reasonable detail and prepared in accordance with generally
accepted accounting principles and certified by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of KCS;
     (b) unless included in a Form 10-K delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 120 days after
the last day of each fiscal year, a copy of KCS’s annual audited report covering
the operations of KCS and its consolidated Subsidiaries, including consolidated
balance sheets, and related consolidated statements of income and retained
earnings and consolidated statement of cash flows of KCS and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with generally accepted accounting principles applied on
a consistent basis, which statements will have been certified by a firm of
independent public accountants of recognized national standing selected by KCS;
     (c) as soon as available, one copy of each Annual Report on Form 10-K (or
any successor form), Quarterly Report on Form 10-Q (or any successor form) and
Form 8-K filed by KCS with the SEC or any successor agency, provided that, as
long as KCS is subject to informational requirements of the Securities Exchange
Act of 1934 and in accordance therewith files reports and other information with
the SEC, each Participant shall be deemed to have been furnished the foregoing
reports and forms at the time such Participant may electronically access such
reports and forms by means of the SEC’s homepage on the internet or at KCS’s
homepage on the internet, provided, further, in the event that KCS shall cease
to be subject to such informational requirements, Lessee will

-27-



--------------------------------------------------------------------------------



 



provide each Participant with 90 days’ advance written notice and thereafter
Lessee shall directly furnish such reports and forms to each Participant; and
     (d) as soon as available and in any event within 120 days after the last
day of each fiscal year, a certificate signed by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of Lessee
stating that he/she has reviewed the activities of Lessee during such year and
that Lessee during such year has kept, observed, performed and fulfilled each
and every covenant, obligation and condition contained herein and in the Lease,
or if a Lease Event of Default shall exist or if an event has occurred and is
continuing which, with the giving of notice or the passage of time or both,
would constitute a Lease Event of Default, specifying such Lease Event of
Default and all such events and the nature and status thereof.
If at any time Lessee shall become subject to the public reporting requirements
of the SEC or Lessee shall cease to be a consolidated subsidiary of KCS, then
the reporting requirements of paragraphs (a) through (c) above shall apply
directly to Lessee.
Article VI
Certain Covenants of the Participants, Trustees and Lessee
     Section 6.1. Restrictions on Transfer of Beneficial Interest. Owner
Participant agrees that it shall not sell, convey, assign, pledge, mortgage or
otherwise transfer any of its Beneficial Interest, except to Lessee in
accordance with Section 23(c) of the Lease (to which transfer Indenture Trustee
hereby consents), unless:
     (a) the Person to whom such transfer is to be made (a “Transferee”) is
(i) a Person that is an institutional investor organized as a corporation,
limited liability company, partnership or other legal entity under the laws of
the United States or any state or territory thereof or the District of Columbia
with tangible net worth or, in the case of a bank or lending institution,
combined capital or surplus at the time of such transfer of at least US
$75,000,000, all of the foregoing determined in accordance with generally
accepted accounting principles or (ii) any United States subsidiary or United
States affiliate of any such institutional or corporate investor if such
investor guarantees the obligations so assumed by such subsidiary or affiliate
pursuant to an instrument or instruments reasonably satisfactory to Lessee,
Owner Trustee and Indenture Trustee or (iii) any United States subsidiary or
United States affiliate of the transferring Owner Participant if the
transferring Owner Participant remains liable for all obligations of Owner
Participant under each of the Operative Agreements or OP Guarantor guarantees
the obligations of Transferee;
     (b) neither the Transferee nor any of its Affiliates shall be (i) directly
involved in the transportation business (it being understood that operating
lessors and passive equity and debt investors (including lessors) in railroad
rolling stock and facilities are not directly involved in the transportation
business), (ii) a competitor of Lessee in Lessee’s primary business, (iii) at
the time of the proposed transfer, a substantial investor in Lessee

-28-



--------------------------------------------------------------------------------



 



or any Affiliate of Lessee which merger, acquisition or other takeover shall not
have been approved by the Board of Directors of Lessee or such Affiliate or
otherwise be perceived by Lessee or such Affiliate to be hostile to the
management of Lessee or such Affiliate, (iv) an adverse plaintiff or defendant
in any then-existing litigation or any then-existing third-party arbitration
involving Lessee or an Affiliate of Lessee, or (v) the potential plaintiff in
any litigation which has been threatened, in writing, against Lessee or an
Affiliate of Lessee; provided that if a Specified Default or an Event of Default
shall have occurred and be continuing, the requirements set forth in this
subsection (b) above shall not apply to such transfer;
     (c) Indenture Trustee, Lessee and Owner Trustee shall have received
30 days’ (10 days in the case of a transfer to an Affiliate) prior written
notice of such transfer specifying the name and address of any proposed
Transferee and such additional information as shall be necessary to determine
whether the proposed transfer satisfies the requirements of this Section 6.1 and
Section 8.01 of the Trust Agreement;
     (d) such Transferee enters into an agreement or agreements in form and
substance reasonably satisfactory to Lessee, Owner Trustee and Indenture Trustee
whereby such Transferee confirms that it shall be deemed a party to this
Agreement and each other Operative Agreement to which the transferring Owner
Participant is a party, and agrees to be bound by all the terms of, and to
undertake all of the obligations and liabilities of the transferring Owner
Participant contained in, this Agreement and such other Operative Agreements and
in which the Transferee shall make representations and warranties comparable to
those of Owner Participant contained herein and therein;
     (e) such transfer complies in all respects with and does not violate any
applicable law, including any applicable Federal securities law and the
securities law of any applicable state;
     (f) an opinion of counsel of the Transferee (which counsel shall be either
Davis Polk & Wardwell, internal counsel to the Transferee or another counsel
reasonably acceptable to Lessee and Indenture Trustee), confirming (i) the
existence, power and authority of, and due authorization, execution and delivery
of all relevant documentation by, the Transferee (with appropriate reliance on
certificates of corporate officers or public officials as to matters of fact),
(ii) that each agreement referred to in subparagraph (d) above is the legal,
valid, binding and enforceable obligation of the Transferee subject to the
customary exceptions, (iii) compliance of the transfer with the registration
provisions of applicable laws and regulations including Federal securities laws
and securities laws of the Transferee’s domicile and other jurisdictions
reasonably identified by Lessee as potentially applicable to the transfer, and
(iv) other matters as Lessee or Indenture Trustee may reasonably request, shall
be provided, prior to such transfer, to Lessee, Indenture Trustee and Owner
Trustee, which opinion shall be in form and substance reasonably satisfactory to
each of them;

-29-



--------------------------------------------------------------------------------



 



     (g) except as specifically consented to in writing by Lessee and Indenture
Trustee, the terms of the Operative Agreements shall not be altered;
     (h) all fees, expenses and charges of the parties hereto (including without
limitation, legal fees and expenses of special counsel incurred in connection
with each transfer of such Beneficial Interest shall be paid by Owner
Participant;
     (i) such transfer (i) does not involve the use of an amount which
constitutes assets of an employee benefit plan (other than a government plan
exempt from the coverage of ERISA) or (ii) will not constitute a prohibited
transaction;
     (j) after giving effect to such transfer, the Beneficial Interest shall be
held by not more than three (3) Owner Participants at the same time; and
     (k) as a result of such transfer, no Indenture Default attributable to
Owner Participant or Owner Trustee shall have occurred and be continuing.
     Upon any such transfer, (i) except as the context otherwise requires, such
Transferee shall be deemed the “Owner Participant” for all purposes, and shall
enjoy the rights and privileges and perform the obligations of Owner Participant
to the extent of the interest transferred hereunder and under each other
Operative Agreement to which Owner Participant is a party, and, except as the
context otherwise requires, each reference in this Agreement and each other
Operative Agreement to the “Owner Participant” shall thereafter be deemed to
include such Transferee for all purposes to the extent of the interest
transferred and (ii) the transferor, except as provided in Section 6.1(h)
hereof, shall be released from all obligations hereunder and under each other
Operative Agreement to which such transferor is a party or by which such
transferor is bound to the extent such obligations are expressly assumed by a
Transferee; and provided, further, that in no event shall any such transfer or
assignment waive or release the transferor from any liability on account of any
breach existing immediately prior to such transfer of any of its
representations, warranties, covenants or obligations set forth in the Operative
Agreements or for any fraudulent or willful misconduct. Any transfer or
assignment of the Beneficial Interest in violation of this Section 6.1 shall be
void and of no effect.
     Section 6.2. Lessor’s Liens Attributable to Owner Participant. Owner
Participant hereby unconditionally agrees with and for the benefit of the other
parties to this Agreement that Owner Participant will not directly or indirectly
create, incur, assume or suffer to exist any Lessor’s Liens on or against any
part of the Trust Estate or the Equipment arising out of any act or omission of
or claim against Owner Participant, and Owner Participant agrees that it will,
at its own cost and expense, take such action as may be necessary to duly
discharge and satisfy in full any such Lessor’s Lien (by bonding or otherwise,
so long as Lessee’s operation and use of the Equipment is not impaired);
provided that Owner Participant may contest any such Lessor’s Lien in good faith
by appropriate proceedings so long as such proceedings do not involve any
material danger of the sale, forfeiture or loss of the Equipment or any interest
therein and do not interfere with the use, operation, or possession of the
Equipment by Lessee under the Lease or the rights of Indenture Trustee under the
Indenture and the other Operative Agreements or the rights of Loan Participant
under the Operative Agreements. Owner Participant hereby

-30-



--------------------------------------------------------------------------------



 



indemnifies and holds harmless Lessee, Indenture Trustee, Indenture Estate,
Owner Trustee and Loan Participant from and against any loss, cost or expense
(including reasonable legal fees and expenses but excluding consequential
damages) which may be suffered or incurred by any of them as the result of the
failure of Owner Participant to discharge and satisfy any such Lessor’s Lien.
     Section 6.3. Lessor’s Liens Attributable to Trust Company. Trust Company,
hereby unconditionally agrees with and for the benefit of the other parties to
this Agreement that Trust Company will not directly or indirectly create, incur,
assume or suffer to exist any Lessor’s Liens on or against any part of the Trust
Estate or the Equipment arising out of any act or omission of or claim against
Trust Company, and Trust Company agrees that it will, at its own cost and
expense, take such action as may be necessary to duly discharge and satisfy in
full (i) any such Lessor’s Lien attributable to Trust Company (by bonding or
otherwise, so long as Lessee’s operation and use of the Equipment is not
impaired) and (ii) any other liens or encumbrances attributable to Trust Company
on any part of the Trust Estate or the Indenture Estate which result from claims
against Trust Company not related to the ownership of the Equipment, the
administration of the Trust Estate or the Indenture Estate or the transactions
contemplated by the Operative Agreements; provided that Trust Company or Owner
Trustee may contest any such Lessor’s Lien in good faith by appropriate
proceedings so long as such proceedings do not involve any material danger of
the sale, forfeiture or loss of the Equipment or any interest therein and do not
interfere with the use, operation, or possession of the Equipment by Lessee
under the Lease or the rights of Indenture Trustee under the Indenture and the
other Operative Agreements or the rights of Loan Participant under the Operative
Agreements. Trust Company hereby indemnifies and holds harmless Lessee,
Indenture Trustee, the Indenture Estate, Owner Participant, Seller and Loan
Participant from and against any loss, cost or expense (including reasonable
legal fees and expenses but excluding consequential damages) which may be
suffered or incurred by any of them as the result of the failure of Trust
Company to discharge and satisfy any Lessor’s Lien attributable to Trust
Company.
     Section 6.4. Liens Created by Indenture Trustee and Loan Participant.
(a) Indenture Trustee covenants and agrees with Lessee, Owner Trustee, Owner
Participant and Loan Participant that it shall not cause or permit to exist any
Lien on the Equipment or all or any portion of the Trust Estate or the Indenture
Estate arising as a result of (i) claims against Indenture Trustee not related
to its interest in the Equipment and the Trust Estate, or to the administration
of the Indenture Estate pursuant to the Indenture, (ii) acts of Indenture
Trustee not contemplated by, or failure of Indenture Trustee to take any action
it is expressly required to perform by, the Operative Agreements, (iii) claims
against Indenture Trustee relating to Taxes or expenses that are not indemnified
against by Lessee pursuant to Section 7 attributable to the actions of Indenture
Trustee, or (iv) claims against Indenture Trustee arising out of the transfer by
Indenture Trustee of all or any portion of its interest in the Equipment, the
Indenture Estate or the Operative Agreements, other than a transfer permitted by
the Operative Agreements and that Indenture Trustee will, at its own cost and
expense (and without any right of reimbursement from any other party hereto),
promptly take such action as may be necessary duly to discharge any such Lien;
provided that Indenture Trustee may contest any such Lien in good faith by
appropriate proceedings so long as such proceedings do not involve any material
danger of the sale, forfeiture or loss of the Equipment or any interest therein
and do not interfere with the use,

-31-



--------------------------------------------------------------------------------



 



operation, or possession of the Equipment by Lessee under the Lease, the rights
of the Trust under the Operative Agreements or the rights of Loan Participant
under the Operative Agreements. Indenture Trustee further agrees to indemnify
and hold harmless each of the other parties hereto from and against any loss,
out-of-pocket cost and expenses (including reasonable legal fees and expenses)
incurred, in each case, as a result of the imposition or enforcement of any such
Lien.
     (b) Loan Participant covenants and agrees with Lessee, Owner Trustee, Owner
Participant and Indenture Trustee that it shall not cause or permit to exist any
Lien on the Equipment or all or any portion of the Trust Estate or the Indenture
Estate arising as a result of (i) claims against Loan Participant not related to
its interest in the Equipment and the Trust Estate, (ii) acts of Loan
Participant not contemplated by, or failure of Loan Participant to take any
action it is expressly required to perform under, the Operative Agreements,
(iii) claims against Loan Participant relating to Taxes or expenses that are not
indemnified against by Lessee pursuant to Article VII or (iv) claims against
Loan Participant arising out of the transfer by Loan Participant of all or any
portion of its interest in the Equipment, the Indenture Estate or the Operative
Agreements, other than a transfer permitted by the Operative Agreements and that
Loan Participant will, at its own cost and expense (and without any right of
reimbursement from Lessee), promptly take such action as may be necessary duly
to discharge any such Lien; provided that Loan Participant may contest any such
Lien in good faith by appropriate proceedings so long as such proceedings do not
involve any material danger of the sale, forfeiture or loss of the Equipment or
any interest therein and do not interfere with the use, operation, or possession
of the Equipment by Lessee under the Lease or the rights of the Trust or
Indenture Trustee under the Operative Agreements. Loan Participant further
agrees to indemnify and hold harmless each of the other parties hereto from and
against any loss, out-of-pocket cost and expenses (including reasonable legal
fees and expenses) incurred, in each case, as a result of the imposition or
enforcement of any such Lien.
     Section 6.5. Covenants of Owner Trustee, Trust Company, Owner Participant
and Indenture Trustee. Owner Participant, and Owner Trustee and Trust Company,
hereby agree, severally and not jointly, with Lessee, Loan Participant and
Indenture Trustee (i) to comply with all of the terms of the Trust Agreement
applicable to it in its respective capacity, (ii) not to amend, supplement, or
otherwise modify any provision of the Trust Agreement in such a manner as to
adversely affect the rights of any such party without the prior written consent
of such party and (iii) not to terminate or revoke the Trust Agreement or the
trust created by the Trust Agreement and such trust shall not be subject to
revocation or termination by Owner Participant prior to the payment in full and
discharge of the Equipment Notes and all other indebtedness secured by the
Indenture and the final discharge thereof pursuant to Section 10.01 thereof or
prior to the expiration or early termination of the Lease and the payment in
full and discharge of the Equipment Notes and all other indebtedness secured by
the Indenture and the final discharge thereof pursuant to Section 10.01 thereof.
Each of Owner Trustee and Indenture Trustee agrees, for the benefit of Lessee
and Owner Participant, to comply with the provisions of the Indenture and not to
amend, supplement, or otherwise modify any provision of the Indenture in such a
manner as to adversely affect the rights of any such party without the prior
written consent of such party. Notwithstanding any provision herein or in any of
the Operative Agreements to the contrary, Indenture Trustee’s obligation to take
or refrain from taking any actions, or to use its

-32-



--------------------------------------------------------------------------------



 



discretion (including, but not limited to, the giving or withholding of consent
or approval and the exercise of any rights or remedies under such Operative
Agreements), and any liability therefor, shall, in addition to any other
limitations provided herein or in the other Operative Agreements, be limited by
the provisions of the Indenture.
     Section 6.6. Amendments to Operative Agreements. The Trustees and
Participants will not terminate the Operative Agreements to which Lessee is not
or will not be a party, except in accordance with the Operative Agreements in
effect on the date hereof (as amended, modified or supplemented from time to
time in accordance with the terms hereof and of the other Operative Agreements),
or amend, supplement, waive or modify such Operative Agreements in any manner
that increases the obligations or liabilities, or decreases the rights, of
Lessee under the Operative Agreements, without, in each such case, the prior
written consent of Lessee. Owner Participant and the Trustees (as applicable)
agree that, in any event, they will not amend Section 2.01, 2.02, or 2.05 (in
the case of each of such Sections 2.01, 2.02 and 2.05 in a manner that would
increase the amount of principal, interest or Make-Whole Amount that is payable
on any date) or 2.10 or Article IX of the Indenture or Article IX of the Trust
Agreement without the prior written consent of Lessee.
     Section 6.7. Section 1168. Lessee shall at all times remain a “railroad”,
as such term is defined in Section 101 (44) of the U.S. Bankruptcy Code, such
that Lessee’s obligations under the Lease shall be subject to the provisions of
Section 1168 of the U.S. Bankruptcy Code. Lessee shall not take any action which
would cause Section 1168 to cease to be applicable to this transaction or, in
connection with any bankruptcy proceedings involving Lessee or any of its
Affiliates, take a position in the United State Bankruptcy Court that is
inconsistent with the rights of Lessor under such Section 1168.
     Section 6.8. Merger Covenant. Lessee shall not consolidate with or merge
into any other Person or convey, transfer or lease substantially all of its
assets as an entirety to any Person unless (i) the Person formed by such
consolidation or into which Lessee is merged or the Person which acquires by
conveyance, transfer or lease substantially all of the assets of Lessee as an
entirety shall execute and deliver to Owner Trustee, Owner Participant, Loan
Participant and Indenture Trustee an agreement containing the assumption by such
successor corporation of the due and punctual performance and observance of each
covenant and condition of this Agreement and each of the other Lessee Agreements
to be performed or observed by Lessee, (ii) immediately after giving effect to
such transaction, no Lease Event of Default shall have occurred solely as a
result of such consolidation or merger or such conveyance, transfer or lease and
(iii) Lessor shall be entitled to the benefits of Section 1168 of the Bankruptcy
Code to the same extent as immediately prior to such merger, consolidation or
transfer. Upon such consolidation or merger, or any conveyance, transfer or
lease of substantially all of the assets of Lessee as an entirety in accordance
with this Section 6.8, the successor corporation formed by such consolidation or
into which Lessee is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, Lessee under this Agreement and the other Operative Agreements with
the same effect as if such successor corporation had been named as Lessee
herein. If Lessee shall have consolidated with or merged into any other Person
or conveyed, transferred or leased substantially all of its assets, such assets
to include Lessee’s leasehold interest in the Lease, the Person owning such
leasehold

-33-



--------------------------------------------------------------------------------



 



interest after such event shall deliver to Owner Participant, Loan Participant
and Indenture Trustee, an opinion of counsel (which counsel may be such Person’s
in-house counsel) confirming that the assumption agreement pursuant to which
such Person assumed the obligations of Lessee shall have been duly authorized,
executed and delivered by such Person and that such agreement is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms.
     Section 6.9. Additional Filings. In the event that during the Lease Term
(i) a central filing system becomes available in Mexico for the filing or
recording of security interests or ownership rights in railroad rolling stock
and (ii) Lessee elects as a business practice to conduct such filings or
recordings with respect to equipment owned or leased by Lessee that is used in a
manner similar to the Units, then Lessee will take, or cause to be taken, at
Lessee’s cost and expense, such action with respect to the filing or recording
of the Lease, the Indenture or any supplements thereto and any other instruments
as may be necessary or reasonably required to maintain, so long as the Indenture
or the Lease is in effect and such central filing system remains available, the
benefit of such filing or recording in Mexico for the protection of the security
interest created by the Indenture and any security interest that may be claimed
to have been created by the Lease and the ownership interest of Owner Trustee in
each Unit to the extent such protection is available pursuant to such filing or
recording in Mexico.
     Section 6.10. Owner Participant an Affiliate of Lessee. If at any time the
original or any successor Owner Participant shall be an Affiliate of Lessee,
such Owner Participant and Lessee agree that, notwithstanding any provision of
the Indenture to the contrary, they will not modify, amend or supplement any
provision of the Lease or this Agreement or give, or permit Owner Trustee to
give, any consent, waiver, authorization or approval thereunder if any such
action would adversely affect in a material manner Indenture Trustee or any
holder of an Equipment Note unless such action shall have been consented to by a
Majority In Interest.
     Section 6.11. Taxes. Lessee shall pay and discharge all Taxes imposed upon
Lessee or upon its income, profits or properties prior to the date on which
penalties attach thereto except for those Taxes which are being contested in
good faith through appropriate proceedings and for which adequate reserves are
being maintained.
     Section 6.12. Negative Make-Whole Amount. Loan Participant hereby agrees,
and the other parties hereby acknowledge, that in the event of any prepayment of
the Equipment Notes pursuant to Section 2.10 of the Indenture, any acceleration
of the Equipment Notes pursuant to Section 4.02 (other than as a result of a
Lease Event of Default) of the Indenture or any purchase of the Equipment Notes
pursuant to Section 4.04(b) of the Indenture, if the calculation of the
Make-Whole Amount results in Negative Make-Whole Amount, then such Negative
Make-Whole Amount shall be due on the date of such prepayment as provided for in
Section 2.10 of the Indenture, the date of payment under Section 4.02 of the
Indenture in the case of such acceleration or the date of such purchase as
provided in Section 4.04(b) of the Indenture, as the case may be, and such
Negative Make-Whole Amount shall be paid in U.S. dollars on such date by the
holders of the Equipment Notes (each such holder to pay its ratable portion of
such Negative Make-Whole Amount in accordance with its percentage of the
Equipment Notes then being prepaid or purchased) directly to the Lessee free of
the Lien of the Indenture.

-34-



--------------------------------------------------------------------------------



 



     Section 6.13. Transfer by KfW. Notwithstanding anything the contrary
contained in the Operative Agreements, in addition to any other right or
privilege granted to KfW herein or in the other Operative Agreements, the
parties hereto agree that:
     (a) KfW may transfer all of its rights and obligations under the Operative
Agreements to a Subsidiary in a single transaction with effect from January 1,
2008 or any later date, and the parties hereto shall be deemed to have consented
to such transfer at the time thereof. KfW or such Subsidiary will inform the
parties hereto of the date on which the transfer of KfW’s rights and obligations
to such Subsidiary occurs. In connection therewith the following shall apply:
     (i) Deductions, Increased Costs and Withholding. If, by reason of
circumstances already existing at the time of such assignment or transfer,
Lessee or Owner Trustee would be obliged to make a payment to such Subsidiary of
Make-Whole Amount, a payment under Section 7.02 of the Indenture or an indemnity
payment under Section 7.1(j) hereof, such party need pay such Subsidiary no more
than such an amount as it would have been obliged to pay KfW if the transfer had
not occurred; and
     (ii) Costs. KfW will pay any reasonable costs incurred by it or its
Subsidiary or any other party hereto in connection with any such transfer.
     (b) For the purposes of the preceding clause (a), “Subsidiary” means a
company which within the meaning of section 15 ff. German Stock Corporation Act
(Aktiengesetz) is directly or indirectly (i) majority owned (im Mehrheitsbesitz)
by KfW or (ii) controlled (abhängig) by KfW.
     (c) KfW may otherwise assign, charge or otherwise deal with all or part of
its claims and rights under this Agreement as and to the extent otherwise
provided in the Operative Agreements.
     (d) In connection with any transfer under the preceding clause (a) or any
assignment under clause (c), KfW may disclose confidential information as
provided herein.
Article VII
Lessee’s Indemnities
     Section 7.1. General Tax Indemnity.
     (a) Tax Indemnitee Defined. For purposes of this Section 7.1, “Tax
Indemnitee” means Owner Participant, its Affiliates, Owner Trustee, Trust
Company, the Trust, the Trust Estate, Indenture Trustee, Loan Participant, and
each of their respective successors or assigns permitted under the terms of the
Operative Agreements and, with respect to any taxes, shall also include any
affiliated or combined group of which such Tax Indemnitee is, or may become, a
member if consolidated or combined returns are filed for such group for purposes
of such taxes.
     (b) Taxes Indemnified. Subject to the exclusions stated in subsection
(c) below, Lessee agrees to indemnify and hold harmless each Tax Indemnitee on
an After-Tax Basis against all

-35-



--------------------------------------------------------------------------------



 



fees, taxes, levies, assessments, charges or withholdings of any nature,
together with any penalties, fines or interest thereon or additions thereto
(“Taxes”) imposed upon any Tax Indemnitee, Lessee or all or any part of the
Equipment by any federal, state or local government, political subdivision, or
taxing authority in the United States, by any government or taxing authority of
or in a foreign country or by any international authority, upon, with respect to
or in connection with:
     (i) the Equipment or any part of any of the Equipment or interest therein;
     (ii) the acquisition, financing, use or operation with respect to the
Equipment or any part of any of the Equipment or interest therein;
     (iii) payments of Rent or the receipts, income or earnings arising
therefrom;
     (iv) any or all of the Operative Agreements or any payments made with
respect to the Equipment Notes; or otherwise with respect to the transactions
contemplated by or resulting from the Operative Agreements, including any
payments thereunder and the exercise of rights and remedies thereunder; or
     (v) in the case of Owner Participant and Owner Trustee, any withholding tax
and penalties and interest thereon imposed in respect of Equipment Notes held by
a Loan Participant who is not a U.S. Person (as defined in Section 7701(a)(30)
of the Code).
     (c) Taxes Excluded. The indemnity provided for in paragraph (b) above shall
not extend to any of the following:
     (i) Taxes which are based upon, measured by or in respect to gross or net
income or gross or net receipts (including all Taxes which are in lieu of a
gross or net income tax or gross or net receipts tax); Taxes on items of
preference or any minimum tax; value added taxes; business and occupation taxes;
franchise taxes; commercial activity taxes, business activity taxes and other
similar taxes imposed on the privilege of doing business; or Taxes based upon
Owner Participant’s or Lessor’s capital stock or net worth; provided that there
shall not be excluded under this subparagraph (i) any (x) sales (including gross
receipts Taxes in the nature of a sales Tax), use, property, value added,
license, rental, ad valorem or Taxes in the nature thereof and (y) any Taxes
imposed by any government or taxing authority of or in a foreign country if, and
to the extent, such Taxes are imposed as a result of (A) the operation, presence
or registration in such jurisdiction of any Unit or part thereof, (B) the
presence in such jurisdiction of a permanent establishment or fixed place of
business of any Lessee Person, (C) the residence, nationality or place of
management and control of any Lessee Person, (D) the payment by any Lessee
Person of any amount due under the Operative Agreements which is treated as paid
from such jurisdiction or (E) any combination of factors (A)-(D) (for the
avoidance of doubt, Taxes imposed on the Loan Participant by withholding or
deduction that are otherwise excluded under this clause (i) shall be indemnified
solely to the extent provided in Section 7.1(j)).

-36-



--------------------------------------------------------------------------------



 



     (ii) Taxes imposed with respect to any period after the earliest of (x) the
return of possession of the Equipment to Owner Participant or the placement of
the Equipment in storage at the request of Owner Participant, in either case
pursuant to Section 6 of the Lease and only so long as no Lease Event of Default
shall have occurred and be continuing, (y) the termination of the Lease Term
pursuant to Section 22.1 of the Lease, or (z) the discharge in full of Lessee’s
obligation to pay the Termination Value or the Stipulated Loss Value and all
other amounts due, if any, under Section 10 or 11.2 of the Lease, as the case
may be, with respect to the Equipment; provided that the exclusion set forth in
this clause (ii) shall not apply to Taxes to the extent such Taxes relate to
events occurring or matters arising prior to or simultaneously with such time
(including Taxes on or with respect to any payment to a Tax Indemnitee due after
the termination or expiration of the Lease if such payment relates to events
occurring or matters arising prior to or simultaneously with such time);
     (iii) Taxes of a Tax Indemnitee which arise out of or are caused by any
breach by such Tax Indemnitee of any of its representations, warranties or
covenants in any of the Operative Agreements, or the gross negligence or willful
misconduct of such Tax Indemnitee;
     (iv) Taxes which become payable as a result of a sale, assignment, transfer
or other disposition (whether voluntary or involuntary) by a Tax Indemnitee of
all or any portion of its interest in the Equipment or any part thereof, the
Trust Estate or any of the Operative Agreements or rights created thereunder
other than a disposition attributable to (v) a Lease Event of Default (but only
while a Lease Event of Default has occurred and is continuing), (w) an Event of
Loss, (x) the exercise by Lessee of the termination right pursuant to Section 10
of the Lease, (y) the exercise by Lessee of the purchase rights pursuant to
Section 23 of the Lease and (z) the replacement, substitution, subleasing or
interchange of any Unit by any Lessee Person;
     (v) Taxes imposed with respect to any fees received by Indenture Trustee or
Owner Trustee for services rendered in its capacity as trustee;
     (vi) Taxes which have been included in the Equipment Cost;
     (vii) Taxes for which Lessee is obligated to indemnify Owner Participant
under the Tax Indemnity Agreement;
     (viii) Taxes which result from Owner Trustee’s engaging on behalf of the
Trust Estate acting upon the instruction of Owner Participant in transactions
other than those permitted or contemplated by the Operative Agreements unless
attributable to the exercise of default remedies pursuant to Article V of the
Trust Agreement;
     (ix) Taxes imposed pursuant to Sections 6707, 6707A or 6708 of the Code;
     (x) Taxes imposed against a particular Indemnified Person resulting from
any prohibited transaction, within the meaning of Section 4975(c)(1) of the
Code, occurring

-37-



--------------------------------------------------------------------------------



 



with respect to the purchase or holding of Equipment Notes or circumstances when
such Indemnified Person or any Person in such Indemnified Person’s Related
Indemnitee Group caused such purchase or holding and knew it would constitute
such a prohibited transaction;
     (xi) Taxes imposed on a Tax Indemnitee to the extent resulting from a
failure of such Tax Indemnitee to provide any certificate, documentation, or
other evidence requested by Lessee in a timely manner and required under
applicable law as a condition to the allowance of a reduction in such Tax, but
only if such Tax Indemnitee was legally eligible to provide such certificate,
document or other evidence (based on a good faith judgment of such Tax
Indemnitee that it is legally entitled and eligible to do so) without
unindemnified adverse consequences (other than certain de minimis costs);
     (xii) Taxes imposed on a Tax Indemnitee to the extent consisting of
interest, penalties, fines or additions to Tax in connection with the filing of,
or failure to file, any tax return, the payment of, or failure to pay any Tax,
unless resulting (x) from the failure by Lessee to perform its obligations under
Section 7.1(i) hereof or (y) because information provided by Lessee to Lessor
pursuant to Section 7.1(i) hereof is incorrect or incomplete;
     (xiii) Taxes imposed against a transferee of a Tax Indemnitee to the extent
of the excess of such Taxes over the amount of such Taxes which would have been
imposed had there not been a transfer by such original Tax Indemnitee of the
interest of such Tax Indemnitee in the Equipment, the Equipment Notes or the
Trust Estate; provided, however, that in the case of a transfer by the Owner
Participant, this clause (xiii) shall not apply to a transfer to a U.S. Person
(as defined below) (x) which is an Affiliate of the Owner Participant, or (y) in
connection with the sale of all or substantially all of the Owner Participant’s
lease portfolio; for purposes of this clause (xiii), a U.S. Person shall mean a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States; provided, further, however, that this clause
(xiii) shall not apply to the Original Loan Participant or any transferee of the
Original Loan Participant as contemplated in Section 6.13 (it being understood
that any transferee limitations on such transfers are set forth in Sections 6.13
and 7.1(j) hereof); and
     (xiv) Taxes imposed by reason of the failure of the Owner Trust to be
subject to the provisions of the Code regarding grantor trusts.
     (d) All Tax Obligations in This Section, Etc. It is intended that all of
Lessee’s obligations with respect to Taxes are set forth in this Section 7.1,
Section 7.2 (as provided in Section 7.2(d)(ii)) and in the Tax Indemnity
Agreement, but if Lessee shall be required under any other provision of the
Operative Agreements to pay any other tax, the parties hereto agree that Section
7.1(e), (f), (h) and (j) shall apply to such taxes.
     (e) Reverse Indemnity. If any Tax Indemnitee shall realize a tax benefit as
a result of any Taxes paid or indemnified against by Lessee under this
Section 7.1 (whether by way of deduction, credit, allocation or apportionment or
otherwise, except to the extent taken into

-38-



--------------------------------------------------------------------------------



 



account in determining Lessee’s obligations under Section 7.1(b)), such Tax
Indemnitee shall pay to Lessee an amount equal to the amount of such tax
benefit, increased by the Tax Indemnitee’s additional saved taxes attributable
to the payment being made to Lessee hereunder (a “reverse gross-up”), provided
that (i) the Tax Indemnitee shall not be obligated to make a payment to Lessee
pursuant to this subsection (e) as long as a Lease Event of Default shall have
occurred and be continuing or (ii) to the extent the amount of such payment by
the Tax Indemnitee to Lessee would exceed the amount of all prior payments by
Lessee to the Tax Indemnitee pursuant to paragraph (b) less the amount of all
prior payments by the Tax Indemnitee of tax benefits pursuant to this paragraph
(e), such excess shall not be paid but shall instead be carried forward and
shall reduce Lessee’s obligations to make subsequent payments under paragraph
(b) to the Tax Indemnitee. The foregoing proviso shall not apply to any reverse
gross-up. The Tax Indemnitee shall in good faith use diligence in filing its tax
returns and in dealing with taxing authorities to seek and claim any such tax
benefit and to minimize the Taxes indemnifiable by Lessee under paragraph (b).
Any subsequent loss or disallowance of such reduction in Taxes realized by the
Tax Indemnitee shall be treated as Taxes subject to Lessee’s indemnity
obligation pursuant to this Section 7.1.
     (f) Refund. Upon receipt by a Tax Indemnitee of a refund or credit of all
or part of any Taxes paid or indemnified against by Lessee, such Tax Indemnitee
shall pay to Lessee an amount equal to the amount of such refund plus any
interest received by or credited to such Tax Indemnitee with respect to such
refund increased or decreased, as the case may be, by the Tax Indemnitee’s net
additional or saved taxes attributable to the receipt of such amounts from the
taxing authority and the payment being made to Lessee hereunder. The Tax
Indemnitee shall in good faith use diligence in filing its Tax returns and in
dealing with taxing authorities to seek and claim any such refund and to
minimize the Taxes indemnifiable by Lessee pursuant to paragraph (b).
     (g) Procedures. Any amount payable to a Tax Indemnitee pursuant to
paragraph (b) shall be paid within 30 days after receipt of a written demand
therefor from such Tax Indemnitee accompanied by a written statement describing
in reasonable detail the basis for such indemnity and the computation of the
amount so payable, provided that such amount need not be paid prior to the later
of (i) the date which is 3 days prior to the date on which such Taxes are
required to be paid or (ii) in the case of amounts which are being contested
pursuant to paragraph (h) hereof, the time such contest (including all appeals)
is finally resolved. Any amount payable to Lessee pursuant to paragraph (e) or
(f) shall be paid within 30 days after the Tax Indemnitee realizes a tax benefit
giving rise to a payment under paragraph (e) or receives a refund giving rise to
a payment under paragraph (f), as the case may be, and shall be accompanied by a
written statement by the Tax Indemnitee setting forth in reasonable detail the
basis for computing the amount of such payment. Within 15 days following
Lessee’s receipt of any computation from the Tax Indemnitee, Lessee may request
that an accounting firm selected by Lessee and reasonably acceptable to the Tax
Indemnitee determine whether such computations of the Tax Indemnitee are
correct. Such accounting firm shall be requested to make the determination
contemplated by this paragraph (g) within 30 days of its selection. In the event
such accounting firm shall determine that such computations are incorrect, then
such firm shall determine what it believes to be the correct computations. The
Tax Indemnitee shall cooperate with such accounting firm and supply it with all
information necessary to permit it to accomplish such

-39-



--------------------------------------------------------------------------------



 



determination, provided that such accounting firm shall have entered into a
confidentiality agreement reasonably satisfactory to such Tax Indemnitee. The
computations of such accounting firm shall be final, binding and conclusive upon
the parties and Lessee shall have no right to inspect the books, records or tax
returns of the Tax Indemnitee to verify such computation or for any other
purpose. All fees and expenses of the accounting firm payable under this Section
7.1(g) shall be borne by Lessee, provided, however, that such fees and expenses
shall be borne by the Tax Indemnitee if the amount determined by such firm is
(1) in the case of any amount payable by Lessee, less than the amount determined
by the Tax Indemnitee by 5% of the amount determined by such firm, and (2) in
the case of any amount payable by the Tax Indemnitee, more than the amount
determined by the Tax Indemnitee by 5% of the amount determined by such firm.
     (h) Contest. If a written claim is made against a Tax Indemnitee for Taxes
with respect to which Lessee may be liable for indemnity hereunder, the Tax
Indemnitee shall promptly give Lessee notice in writing of such claim after its
receipt and shall furnish Lessee with copies of the claim and all other writings
received from the taxing authority relating to the claim; provided, however,
that failure to notify Lessee shall not relieve Lessee of any obligation to
indemnify the Tax Indemnitee hereunder unless such failure shall effectively
preclude Lessee’s ability to initiate or continue the contest of such claim. The
Tax Indemnitee shall not pay such claim prior to 30 days after providing Lessee
with such written notice, unless required to do so by law or unless deferral of
payment would cause adverse consequences to the Tax Indemnitee. The Tax
Indemnitee shall in good faith, with due diligence and at Lessee’s expense, if
requested in writing by Lessee, contest (including pursuing all appeals) in the
name of the Tax Indemnitee (or, if requested by Lessee and permissible as a
matter of law, in the name of Lessee), or shall at Lessee’s option permit Lessee
to contest in either the name of Lessee or with the Tax Indemnitee’s consent,
which consent shall not be unreasonably withheld, in the name of the Tax
Indemnitee, the validity, applicability or amount of such Taxes by,
     (i) resisting payment thereof if practical;
     (ii) not paying the same except under protest if protest is necessary and
proper;
     (iii) if the payment be made, using reasonable efforts to obtain a refund
thereof in appropriate administrative and judicial proceedings; or
     (iv) taking such other reasonable action as is reasonably requested by
Lessee from time to time.
     Notwithstanding the foregoing provisions of this paragraph (h), the Tax
Indemnitee shall not be required to contest, or permit Lessee to contest, a
claim unless (A) Lessee shall have agreed in writing to pay on an After-Tax
Basis to the Tax Indemnitee on demand all reasonable out-of-pocket costs and
expenses which the Tax Indemnitee may incur in connection with contesting such
claim, (B) no Specified Default or Lease Event of Default shall have occurred
and be continuing, (C) such contest will not result in any material danger of
the sale, forfeiture or loss of any of the Units unless Lessee shall have
provided security reasonably acceptable to the

-40-



--------------------------------------------------------------------------------



 



Tax Indemnitee, and there is no risk of imposition of any criminal penalties as
a result of such Tax Claim, (D) if such contest involves payment of such Tax,
Lessee will either lend to the Tax Indemnitee on an interest-free basis (without
reduction for any Tax savings that the Tax Indemnitee may realize as a result of
the payment of such Tax), which loan will be repaid in full by the Tax
Indemnitee upon the conclusion of the contest or pay such Tax Indemnitee the
amount payable by Lessee pursuant to Section 7.1(a) above with respect to such
Tax, and (E) upon request of a Tax Indemnitee, Lessee furnishes such Tax
Indemnitee with an opinion of Lessee’s counsel that there is a reasonable basis
for the position to be asserted in such contest and in the case of an appeal,
that there is a substantial likelihood that the adverse decision will be
reversed or substantially modified on appeal. If a Tax Indemnitee is obligated
to contest a claim under this paragraph (h), such Tax Indemnitee shall not
compromise or settle such claim without the express written permission of
Lessee. If it does so in the absence of such permission, Lessee’s obligation to
indemnify with respect to such claim shall terminate. If a Tax Indemnitee is
obligated to contest a claim under this paragraph (h), such Tax Indemnitee may
at any time decline to take further action with respect to the contest of such
claim if such Tax Indemnitee shall first waive in writing its right to any
indemnity payment by Lessee in respect of such claim (other than the expenses of
such contest).
     (i) Reports. In case any report, return or statement is required to be
filed with respect to Taxes for which Lessee has an indemnity obligation under
this Section 7.1, Lessee shall at Lessee’s expense timely file the same (except
for any such report, return or statement (x) which the relevant Tax Indemnitee
has notified Lessee in writing that such Tax Indemnitee intends to file or
(y) which Lessee is not permitted to file, in which event Lessee shall timely
(but in no event later than 30 days prior to the due date for such report,
return or statement) provide at Lessee’s expense such Tax Indemnitee with such
information reasonably available to Lessee as is reasonably necessary for
preparing such report, return or statement), provided that such Tax Indemnitee
shall have furnished Lessee with such information, not within the control of
Lessee, as is in such Tax Indemnitee’s control and is reasonably available to
such Tax Indemnitee and reasonably necessary to file such report, return or
statement. Lessee shall either file such report, return or statement so as to
show the ownership of the Equipment by the Trust or, where Lessee is not
permitted to so file, shall notify the Tax Indemnitee of such requirement and
prepare and deliver such report, return or statement to the Tax Indemnitee
within a reasonable time prior to the time such report, return or statement is
to be filed.
     (j) Withholding. The following provisions shall apply solely with respect
to the Loan Participants.
     (i) Lessee covenants and agrees to pay or cause to be paid all Taxes which
are in the nature of withholding Taxes imposed as a result of a Change in Tax
Law on or with respect to the payment of principal or interest under the
Equipment Notes or of any other sums payable to Loan Participants by Lessee or
Owner Trustee under the Operative Agreements, including all additional amounts
and penalties payable in respect of any delay or failure of Lessee to pay any
such Taxes; provided, however, neither Lessee nor Owner Trustee shall have any
liability for any such German Taxes in respect of KfW payable by withholding or
otherwise. Lessee shall not be required to pay or discharge any such withholding
Taxes so long as it shall in good faith and by appropriate

-41-



--------------------------------------------------------------------------------



 



administrative or legal proceedings contest the validity thereof in a reasonable
manner which will not affect or endanger the right, title or interest of Owner
Trustee or the security interest of Indenture Trustee in the Indenture Estate,
and Lessee shall reimburse Owner Trustee and Loan Participants for any damages
or expenses resulting from such failure to pay or discharge. If any such
withholding Taxes are deducted or withheld from any such payments, Lessee hereby
agrees to promptly remit to the applicable Loan Participant the equivalent of
the amounts so deducted or withheld such that the applicable Loan Participant
receives a net sum equal to the sum which it would have received had no such
deduction or withholding been made, and Lessee shall pay all such withholding
Taxes and deliver to the applicable Loan Participant proof of payment of all
such withholding Taxes within 30 days of the due date for such payment;
provided, however, Lessee shall be released from its obligations under this
Section 7.1(j): (A) with respect to U.S. withholding Taxes resulting from the
failure of such Loan Participant to provide at Lessee’s request a properly
completed form W-8BEN or W-8ECI or such other information or certificates
permitted under applicable law that would exempt or reduce such withholding and
(B) with respect to withholding Taxes imposed against a transferee of a Loan
Participant to the extent of the excess of such withholding Taxes over the
amount of such withholding Taxes which would have been imposed had there not
been a transfer by such original Loan Participant, provided, however, that this
clause (B) shall not apply in the event an Event of Default shall have occurred
and is continuing. Notwithstanding any provision to the contrary in the
Operative Agreements, neither Owner Participant, Trust Company nor Owner Trustee
shall have any liability with respect to any such withholding Taxes and Lessee
will indemnify Owner Trustee, Trust Company and Owner Participant for any such
withholding Taxes to the extent provided in Sections 7.1(b) and (c).
     (ii) (A) If circumstances arise which have resulted or would result in any
Taxes imposed by withholding or deduction indemnified under Section 7.1(j)(i)
(“Withholding Taxes”) being imposed with respect to payments to a Loan
Participant; then, without in any way limiting, reducing or otherwise qualifying
the rights of such Loan Participant under Section 7.1(j)(i), such Loan
Participant shall promptly upon becoming aware of the same provide written
notice to the Lessee (including in such notice a good faith estimate of the
amount of any such Withholding Taxes) (“Withholding Notice”). The Loan
Participant and Lessee shall consult in good faith and shall each use its
reasonable good faith efforts to avoid or mitigate the amount of any such
Withholding Taxes, including, without limitation, by reaching a mutually
acceptable agreement to a transfer by the Loan Participant of its Equipment
Notes and its rights hereunder and under the other Operative Agreements to
another existing branch, office or subsidiary of the Loan Participant, or a
sale, for an amount equal to the Purchase Price (as defined in clause
(B) below), of such participation and rights to a third party reasonably
acceptable to Lessee which is not affected by the circumstances having the
results described above or which would be subject to a lesser amount of
Withholding Taxes than the Loan Participant (any such solution, a “Mutually
Acceptable Arrangement”).
     (B) Each Loan Participant agrees that if Lessee and such Loan Participant
do not reach a Mutually Acceptable Arrangement within thirty (30) days of
Lessee’s receipt

-42-



--------------------------------------------------------------------------------



 



of a Withholding Notice, Lessee may elect by providing written notice to the
Loan Participants within sixty (60) days of Lessee’s receipt of its Withholding
Notice to refinance the Equipment Notes pursuant to Section 11.2 hereof (except
that payment of any Make-Whole shall be limited to an amount not in excess of 3%
of the then current outstanding principal amount of the Equipment Notes) or to
require the affected Loan Participant to use its reasonable good faith efforts
to sell its Equipment Note to a third party willing to purchase the Loan
Participant’s Equipment Note for a purchase price (the “Purchase Price”) equal
to the sum of the principal amount of such Loan Participant’s interest in the
Equipment Note plus accrued interest thereon, if any, that would be payable to
such Loan Participant if the Equipment Notes were prepaid on the date of such
purchase, plus a payment by Lessee of an amount equal to any Make-Whole
otherwise due if the Equipment Notes were so prepaid, provided, however, that
such payment shall not be in excess of 3% of the then current outstanding
principal amount of the Equipment Notes. The affected Loan Participant may give
written notice to Lessee within thirty (30) days of its receipt of Lessee’s
notice of its intent to refinance the Equipment Notes or require the affected
Loan Participant to use its reasonable best efforts to sell the affected
Equipment Note that it waives its right to indemnification for Withholding Taxes
with respect to such Change in Tax Law, in which event such affected Loan
Participant shall not be entitled to indemnification in respect thereof and this
Section 7.1(j)(ii) shall no longer apply with respect to such Withholding Taxes.
     Section 7.2. General Indemnification and Waiver of Certain Claims.
     (a) Claims Defined. For the purposes of this Section 7.2, “Claims” shall
mean any and all costs, expenses, liabilities, obligations, losses, damages,
penalties, actions or suits or claims of whatsoever kind or nature (whether or
not on the basis of negligence, strict or absolute liability or liability in
tort) which may be imposed on, incurred by, suffered by, or asserted against an
Indemnified Person, as defined herein, or any Unit and, except as otherwise
expressly provided in this Section 7.2, shall include, but not be limited to,
all reasonable out-of-pocket costs, disbursements and expenses (including legal
fees and expenses) paid or incurred by an Indemnified Person in connection
therewith or related thereto.
     (b) Indemnified Person Defined. For the purposes of this Section 7.2,
“Indemnified Person” means Owner Participant, Owner Trustee, Trust Company, the
Trust, Indenture Trustee, Loan Participant, and each of their respective
directors, officers, employees, shareholders, constituent investors or partners,
Affiliates, successors and permitted assigns, agents and servants, the Trust
Estate and the Indenture Estate (the respective directors, officers, employees,
shareholders, constituent investors or partners, Affiliates, successors and
permitted assigns, agents and servants of Owner Participant, Trust Company and
Indenture Trustee, as applicable, together with Owner Participant, Owner Trustee
and Indenture Trustee, as the case may be, being referred to herein collectively
as the “Related Indemnitee Group” of Owner Participant, Owner Trustee and
Indenture Trustee, but not Trust Company respectively), provided that as a
condition of any obligations of Lessee to pay any indemnity or perform any
action under this Section 7.2 with respect to any persons who are not
signatories hereto, such persons at the written request of Lessee shall
expressly agree in writing to be bound by all the terms of this Section 7.2. In
the event that any Indemnified Person fails, after notice to such Indemnified

-43-



--------------------------------------------------------------------------------



 



Person referring to this sentence, to comply with any duty or obligation under
Section 7.2(e) and (f), such Indemnified Person shall not be entitled to
indemnity under this Section 7.2 to the extent such failure to comply has a
material adverse effect on Lessee’s ability to defend any such Claim.
     (c) Claims Indemnified. Whether or not any Unit is accepted under the
Lease, or a closing occurs with respect thereto, and subject to the exclusions
stated in subsection (d) below, Lessee agrees to indemnify, protect, defend and
hold harmless each Indemnified Person on an After-Tax Basis against Claims
resulting from or arising out of or related to (whether or not such Indemnified
Person shall be indemnified as to such Claim by any other Person):
     (i) this Agreement or any other Operative Agreement or any of the
transactions contemplated hereby and thereby or resulting herefrom or therefrom
and the enforcement thereof and hereof;
     (ii) the ownership, lease, operation, possession, modification, use,
non-use, maintenance, sublease, financing, substitution, control, repair,
storage, alteration, violation of law with respect to any Unit (including
applicable securities laws, ERISA and environmental law), transfer or other
disposition of any Unit, return, overhaul, testing or registration of any Unit
(including, without limitation, injury, death or property damage of passengers,
shippers or others, and environmental control, noise and pollution regulations)
whether or not in compliance with the terms of the Lease;
     (iii) the manufacture, design, purchase, acceptance, rejection, delivery,
nondelivery or condition of any Unit (including, without limitation, latent and
other defects, whether or not discoverable, and any claim for patent, trademark
or copyright infringement);
     (iv) any breach of or failure to perform or observe, or any other
noncompliance with, any covenant, condition or agreement to be performed by, or
other obligation of, Lessee under any of the Operative Agreements, or the
falsity when made of any representation or warranty of Lessee in any of the
Operative Agreements or in any document or certificate delivered in connection
therewith other than representations and warranties in the Tax Indemnity
Agreement; and
     (v) the offer, sale or delivery of any Equipment Notes or any interest in
the Trust Estate.
     (d) Lessee’s Claims Excluded. The following are excluded from the agreement
to indemnify under this Section 7.2:
     (i) Claims with respect to any Unit to the extent attributable to acts or
events occurring after (A) in the case of the exercise by Lessee of a purchase
option with respect to such Unit under Section 23 of the Lease, the exercise by
Lessee of an early termination option with respect to such Unit under Section 10
of the Lease or the occurrence of an Event of Loss with respect to such Unit
under Section 11 of the Lease, the last to occur of

-44-



--------------------------------------------------------------------------------



 



(w) if an Event of Default exists, the elimination of such Event of Default and
the payment of all amounts due under the Operative Agreements, (x) the payment
of all amounts due from Lessee in connection with any such event and (y) the
release of the lien of the Indenture on such Unit or (B) in all other cases,
with respect to such Unit the last to occur of (w) if an Event of Default
exists, the elimination of such Event of Default and the payment of all amounts
due under the Operative Agreements, (x) the earlier to occur of the termination
of the Lease or the expiration of the Lease Term, (y) the return of such Unit to
Lessor in accordance with the terms of the Lease (it being understood that the
date of the placement of such Unit in storage as provided in Section 6 of the
Lease constitutes the date of return of such Unit under the Lease) and (z) the
release of the lien of the Indenture on such Unit;
     (ii) with respect to any particular Indemnified Person, Claims which are
Taxes or Losses, whether or not Lessee is required to indemnify therefor under
Section 7.1 hereof or the Tax Indemnity Agreement, except, subject to
subparagraph (xiii) below, Taxes arising by reason of ERISA and not related to
such Indemnified Person’s making or holding its investment as contemplated by
the Operative Agreements or in accordance with the instructions of Lessee (it
being hereby agreed that except as expressly provided in the Operative
Agreements (including the foregoing sentence), Lessee’s entire obligation with
respect to Taxes and Losses being fully set out in such Section 7.1 or the Tax
Indemnity Agreement);
     (iii) with respect to any particular Indemnified Person, Claims to the
extent attributable to the gross negligence or willful misconduct of (other than
gross negligence or willful misconduct imputed as a matter of law to such
Indemnified Person solely by reason of its interest in the Equipment), or to the
breach of any contractual obligation by, or the falsity or inaccuracy of any
representation or warranty of such Indemnified Person or any of such Indemnified
Person’s Related Indemnitee Group;
     (iv) with respect to any particular Indemnified Person, Claims to the
extent attributable to any breach by such Indemnified Person of the warranty of
quiet enjoyment set forth in Article VIII or any transfer (other than pursuant
to Section 10, 11, 15 or 23 of the Lease or pursuant to the Indenture) by such
Indemnified Person of any interest in the Trust Estate;
     (v) with respect to any particular Indemnified Person, any Claim to the
extent attributable to the offer, sale or disposition (voluntary or involuntary)
by or on behalf of such Indemnified Person of any Equipment Note or any interest
in the Trust Estate or the Trust Agreement, or any similar security, other than
a transfer by such Indemnified Person of its interests in any Unit pursuant to
Section 10, 11 or 23 of the Lease or otherwise attributable to a Lease Event of
Default that has occurred and is continuing;
     (vi) any Claim by Owner Trustee or Owner Participant and the Related
Indemnitee Group of such Indemnified Person to the extent attributable to a
failure on the part of Owner Trustee to distribute in accordance with the Trust
Agreement any amounts received and distributable by it thereunder;

-45-



--------------------------------------------------------------------------------



 



     (vii) any Claim (other than to the extent any such Claim is brought against
Owner Participant or Owner Trustee and the Related Indemnitee Group of such
Indemnified Person) to the extent attributable to a failure on the part of
Indenture Trustee to distribute in accordance with the Indenture any amounts
received and distributable by it thereunder;
     (viii) any Claim to the extent attributable to the authorization or giving
or unreasonable withholding by such Indemnified Person of any future amendments,
supplements, modifications, alterations, waivers or consents with respect to any
of this Agreement and the other Operative Agreements, other than such as have
been requested by or consented to by Lessee or necessary or required to comply
with applicable laws or to effectuate the purpose or intent of any Operative
Agreement or as are expressly required by any Operative Agreements;
     (ix) any Claim to the extent attributable to an Indenture Default that does
not also constitute a Lease Default;
     (x) any Claim which relates to a cost, fee or expense payable by a Person
other than Lessee pursuant to this Agreement, the Lease or any other Operative
Agreement;
     (xi) any Claim of Owner Participant or Owner Trustee to the extent that
such Claim would not have arisen but for the appointment of a successor or an
additional Owner Trustee without the consent of Lessee unless such successor or
additional Owner Trustee had been appointed in connection with the exercise of
remedies pursuant to Section 15 of the Lease following the occurrence and
continuance of a Lease Event of Default;
     (xii) any Claim which is an ordinary and usual operating or overhead
expense of such Indemnified Person other than such expenses attributable to the
occurrence of an Event of Default; or
     (xiii) with respect to a particular Indemnified Person and such Indemnified
Person’s Related Indemnitee Group, Claims resulting from any prohibited
transaction, within the meaning of Section 4975(c)(I) of the Code, occurring
with respect to the purchase or holding of Equipment Notes under circumstances
when such Indemnified Person caused such purchase or holding and knew it would
constitute such a prohibited transaction.
     (e) Insured Claims. In the case of any Claim indemnified by Lessee
hereunder which is covered by a policy of insurance maintained by Lessee
pursuant to Section 12 of the Lease or otherwise, each Indemnified Person agrees
to provide reasonable cooperation, at the expense and risk of Lessee, to the
insurers in the exercise of their rights to investigate, defend or compromise
such Claim as may be required to retain the benefits of such insurance with
respect to such Claim.

-46-



--------------------------------------------------------------------------------



 



     (f) Claims Procedure. An Indemnified Person shall promptly notify Lessee of
any Claim as to which indemnification is sought; provided, however, that,
notwithstanding the last sentence of Section 7.2(b), the failure to give such
notice shall not release Lessee from any of its obligations under this
Article VII, except to the extent that such failure to give notice shall have a
material adverse effect on Lessee’s ability to defend such claim. Subject to the
rights of insurers under policies of insurance maintained by Lessee, Lessee
shall have the right in each case at Lessee’s sole expense to investigate, and
the right in its sole discretion to defend or compromise, any Claim for which
indemnification is sought under this Section 7.2 and the Indemnified Person
shall cooperate with all reasonable requests of Lessee in connection therewith;
provided that no right to defend or compromise such Claim shall exist on the
part of Lessee with respect to any Indemnified Person if (1) a Lease Event of
Default shall have occurred and be continuing or (2) such Claim would entail a
significant risk to such Indemnified Person of any criminal liability or, unless
indemnified against by Lessee, any civil liability or penalty; provided,
further, that no right to compromise or settle such Claim shall exist unless
Lessee agrees in writing to pay the amount of such settlement or compromise. In
any case in which any action, suit or proceeding is brought against any
Indemnified Person in connection with any Claim, Lessee may and, upon such
Indemnified Person’s request, will at Lessee’s expense resist and defend such
action, suit or proceeding, or cause the same to be resisted or defended by
counsel selected by Lessee and reasonably acceptable to such Indemnified Person
and, in the event of any failure by Lessee to do so, Lessee shall pay all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by such Indemnified Person in connection with such action,
suit or proceeding. Where Lessee or the insurers under a policy of insurance
maintained by Lessee undertake the defense of an Indemnified Person with respect
to a Claim, no additional legal fees or expenses of such Indemnified Person in
connection with the defense of such Claim shall be indemnified hereunder unless
such fees or expenses were incurred at the request of Lessee or such insurers;
provided, however, that if in the written opinion of counsel to such Indemnified
Person an actual or potential material conflict exists where it is advisable for
such Indemnified Person to be represented by separate counsel, the reasonable
fees and expenses of any such separate counsel shall be paid by Lessee. Subject
to the requirements of any policy of insurance, an Indemnified Person may
participate at its own expense in any judicial proceeding controlled by Lessee
pursuant to the preceding provisions; provided that such party’s participation
does not, in the opinion of the independent counsel appointed by Lessee or its
insurers to conduct such proceedings, interfere with such control; and such
participation shall not constitute a waiver of the indemnification provided in
this Section 7.2(f). Nothing contained in this Section 7.2(f) shall be deemed to
require an Indemnified Person to contest any Claim or to assume responsibility
for or control of any judicial proceeding with respect thereto.
     (g) Subrogation. If a Claim indemnified by Lessee under this Section 7.2 is
paid by Lessee and/or an insurer under a policy of insurance maintained by
Lessee, Lessee and/or such insurer, as the case may be, shall be subrogated to
the extent of such payment to the rights and remedies of the Indemnified Person
(other than under insurance policies maintained by such Indemnified Person) on
whose behalf such Claim was paid with respect to the transaction or event giving
rise to such Claim. So long as no Lease Event of Default shall have occurred and
be continuing, should an Indemnified Person receive any refund, in whole or in
part, with respect to any Claim paid by Lessee hereunder, it shall promptly pay
over the amount refunded (but not

-47-



--------------------------------------------------------------------------------



 



in excess of the amount Lessee or any of its insurers has paid in respect of
such Claim paid or payable by such Indemnified Person on account of such refund)
to Lessee.
     (h) Waiver of Certain Claims. Lessee hereby waives and releases any Claim
now or hereafter existing against any Indemnified Person arising out of death or
personal injury to personnel of Lessee, loss or damage to property of Lessee, or
the loss of use of any property of Lessee, which may result from or arise out of
the condition, use or operation of the Equipment during the Lease Term,
including without limitation any latent or patent defect whether or not
discoverable.
     (i) Conflicting Provisions. The general indemnification provisions of this
Section 7.2 are not intended to waive or supersede any specific provisions of,
or any rights or remedies of Lessee under, the Lease, this Agreement or any
other Operative Agreement to the extent such provisions apply to any Claim. The
general indemnification provisions of this Section 7.2 do not constitute a
guaranty by Lessee that the principal of, interest on or any amounts payable
with respect to the Equipment Notes will be paid.
Article VIII
Lessee’s Right of Quiet Enjoyment
     Each party to this Agreement acknowledges notice of, and consents in all
respects to, the terms of the Lease, and expressly, severally and as to its own
actions only, agrees that, so long as no Lease Event of Default has occurred and
is continuing, it shall not take or cause to be taken any action contrary to
Lessee’s rights under the Lease, including, without limitation, the right to
possession, use and quiet enjoyment by Lessee or any permitted sublessee.
Article IX
[Reserved]
Article X
Successor Indenture Trustee
     (a) In the event that Indenture Trustee gives notice of its resignation
pursuant to Section 8.02(a) of the Trust Indenture, Owner Trustee shall promptly
appoint a successor Indenture Trustee reasonably acceptable to Lessee and to
Loan Participant.
     (b) In the event that any of Owner Trustee, Loan Participant or Lessee
obtains actual knowledge of the existence of any of the grounds for removal of
Indenture Trustee set forth in Section 8.02(a) of the Indenture, Owner Trustee,
Loan Participant or Lessee, as the case may be, shall promptly notify the others
by telephone, confirmed in writing and Owner Trustee shall promptly thereafter
remove Indenture Trustee and appoint a successor Indenture Trustee reasonably
acceptable to Lessee and to Loan Participant.

-48-



--------------------------------------------------------------------------------



 



Article XI
Miscellaneous
     Section 11.1. Consents. Each Participant covenants and agrees that it shall
not unreasonably withhold its consent to any consent requested of Owner Trustee
or Indenture Trustee, as the case may be, under the terms of the Operative
Agreements that by its terms is not to be unreasonably withheld by Owner Trustee
or Indenture Trustee.
     Section 11.2. Refinancing.
     (a) Generally. Provided no Specified Default or Event of Default shall have
occurred and be continuing, Lessee shall have the right at any time during the
Lease Term to request Owner Participant and Owner Trustee to effect an optional
prepayment of all of the Equipment Notes pursuant to Section 2.10(d) of the
Indenture as part of a refunding or refinancing operation. Promptly on receipt
of such request, Owner Participant will conclude an agreement with Lessee as to
the terms of such refunding or refinancing operation, and upon such agreement:
     (i) Lessee, Owner Participant, Indenture Trustee, Owner Trustee, and any
other appropriate parties will enter into a financing or loan agreement (which
may involve an underwriting agreement in connection with a public offering)
which shall be without recourse or warranty as to Owner Participant providing
for (x) the issuance and sale by Owner Trustee or such other party as may be
appropriate to such institution or institutions on the date specified in such
agreement (for the purposes of this Section 11.2, the “Refunding Date") of debt
Securities in an aggregate principal amount (in the lawful currency of the
United States) equal to the principal amount of the Equipment Notes outstanding
on the Refunding Date, and (y) the application of the proceeds of the sale of
such debt Securities to the prepayment of all such Equipment Notes on the
Refunding Date, and (z) payment by Lessee to the Person or Persons entitled
thereto on behalf of Owner Trustee as Supplemental Rent of all other amounts in
respect of accrued interest, and any Positive Make-Whole Amount with respect to
any Equipment Note payable on such Refunding Date;
     (ii) Lessee and Owner Trustee will amend the Lease such that (w) if the
Refunding Date is not a Rent Payment Date, Lessee shall on the Refunding Date
prepay that portion of the next succeeding installment of Basic Rent as shall
equal the aggregate interest accrued on the Equipment Notes outstanding to the
Refunding Date, (x) Basic Rent payable in respect of the period from and after
the Refunding Date shall be recalculated to preserve the Net Economic Return
which Owner Participant would have realized had such refunding not occurred,
provided that the net present value of Basic Rent shall be minimized to the
extent consistent therewith, and (y) the EBO Fixed Purchase Price and amounts
payable in respect of Stipulated Loss Value and Termination Value from and after
the Refunding Date shall be appropriately recalculated to preserve the Net
Economic Return which Owner Participant would have realized had such refunding
not occurred (it being agreed that any recalculations pursuant to subclauses (x)

-49-



--------------------------------------------------------------------------------



 



and (y) of this clause (ii) shall be performed in accordance with the
requirements of Section 2.6 hereof);
     (iii) Owner Participant will cause Owner Trustee to enter into an agreement
to provide for the securing thereunder of the debt Securities issued by Owner
Trustee pursuant to clause (a) of this Section 11.2 in like manner as the
Equipment Notes and/or will enter into such amendments and supplements to the
Indenture which shall be without recourse or warranty as to Owner Participant as
may be necessary to effect such refunding or refinancing; provided that,
notwithstanding the foregoing, Lessee reserves the right to set the economic
terms and other terms not customarily negotiated between an owner participant
and a lender of the refunding or refinancing transaction to be so offered;
provided, further, that no such amendment or supplement will increase the
obligations or impair the rights of Owner Participant or Owner Trustee under the
Operative Agreements without the consent of Owner Participant;
     (iv) in the case of a refunding or refinancing involving a public offering
of debt Securities, the offering materials (including any registration
statement) for the refunding or refinancing transaction shall be acceptable to
Owner Participant to the extent of any description or statement contained
therein describing Owner Participant or Owner Trustee or the terms of the
transaction among Owner Participant, Owner Trustee and Lessee; and
     (v) unless otherwise agreed by Owner Participant, Lessee shall pay to Owner
Trustee as Supplemental Rent an amount equal to the Positive Make-Whole Amount,
if any, payable in respect of Equipment Notes outstanding on the Refunding Date,
and all reasonable fees, costs, expenses of such refunding or refinancing and in
the case of Owner Participant, an administrative fee of $10,000.00 on each
Refunding Date other than the first Refunding Date; provided, however, that
(u) any such refinancing shall not adversely affect the rights or increase the
obligations or risks of Owner Participant under the Operative Agreements; (v)
such refinancing shall not create or increase Owner Participant’s risk of any
adverse tax consequences (including any adverse tax consequences under
Section 467 or Section 861 of the Code or the Regulations) unless such risks are
indemnified by Lessee in a manner satisfactory to Owner Participant; (w) Lessee
may only enter into a refunding or refinancing operation under this
Section 11.2(a) on no more than two occasions; (x) Lessee shall pay to or
reimburse the Participants, Owner Trustee and Indenture Trustee for all costs
and expenses (including reasonable attorneys’ and advisors’ fees) paid or
incurred by them in connection with such refinancing; (y) no refinancing shall
cause Owner Participant to account for the transaction contemplated hereby as
other than a “leveraged lease” under the Financial Accounting Standards Board
(“FASB”) Statement No. 13, as amended (including any amendment effected by means
of the adoption by FASB of a new statement in lieu of FASB Statement No. 13);
and (z) such refinancing shall not (A) create replacement Equipment Notes with a
maturity longer than the Equipment Notes being replaced, (B) create replacement
Equipment Notes with an average life more than three (3) months longer than the
average life of the Equipment Notes, (C) require any additional investment by
Owner Participant or (D) increase the amount of premium payable in

-50-



--------------------------------------------------------------------------------



 



connection with a prepayment of the Equipment Notes. In addition to the
foregoing, in the case of any refunding or refinancing of the Equipment Notes
pursuant to this Section 11, the party purchasing the Equipment Notes shall
represent either that (i) no part of its purchase consists of assets of any
“employee benefit plan” (as defined in Section 3(3) of ERISA) or any other
entity subject to Section 4975 of the Code other than a “governmental plan” or
“church plan” (as defined in Section 3(32) of ERISA) organized in a jurisdiction
not having prohibition on transactions with such governmental plan or church
plan substantially similar to those contained in Section 406 of ERISA or
Section 4975 of the Code, (ii) the purchase of such Equipment Notes does not
constitute a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code, or (iii) the source of funds for its purchase is an
“insurance company general account” within the meaning of proposed Department of
Labor Prohibited Transaction Exemption (“PTE”) 95-60 (issued July 12, 1995) and
it has identified that there is no employee benefit plan, treating as a single
employee benefit plan, all employee benefit plans maintained by the same
employer or affiliates thereof or employee organization, with respect to which
the amount of the reserves for all contracts held by or on behalf of such
employee benefit plan exceed 10% of the total liabilities of such general
account. Accordingly, Owner Participant agrees to cooperate in good faith with
Lessee in effecting any such refunding or refinancing and, in connection
therewith, at the request of Lessee made at least 30 days prior to any proposed
Refunding Date, (A) to cooperate with the reasonable requests of any advisor
selected by Lessee after consultation with Owner Participant to obtain
commitments from financial institutions to lend to Owner Trustee funds
sufficient to permit Owner Trustee to prepay, in whole, the outstanding
Equipment Notes in accordance with their terms in connection with any such
refunding or refinancing and (B) to make the adjustments contemplated by this
Section 11.2 in connection with any such refunding or refinancing.
     (b) Other Prepayments, Redemptions, Etc. No prepayment or redemption and
cancellation by Owner Trustee or Owner Participant of any Equipment Note (other
than pursuant to the Indenture and this Section 11.2) shall be made without the
prior written consent of Lessee.
     Section 11.3 Amendments and Waivers. No term, covenant, agreement or
condition of this Agreement may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by
each party hereto.
     Section 11.4. Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all communications and notices provided for herein shall be in
writing or by a telecommunications device capable of creating a written record
(including electronic mail), and any such notice shall become effective (a) upon
personal delivery thereof, including, without limitation, by overnight mail and
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clauses (a) or (b) above, in each case addressed to each
party hereto at its address set forth below or, in the case of

-51-



--------------------------------------------------------------------------------



 



any such party hereto, at such other address as such party may from time to time
designate by written notice to the other parties hereto:

         
 
  If to Lessee:   Address of Lessee for Mail Delivery:
 
      The Kansas City Southern Railway Company
 
      P.O. Box 219335
Kansas City, Missouri 64121-9335
 
      Attention: Senior Vice President — Finance & Treasurer
 
      Facsimile No.: (816) 983-1198
 
      Telephone No.: (816) 983-1802
 
       
 
      Address of Lessee for Courier and Similar Delivery:
 
      The Kansas City Southern Railway Company
 
      427 West 12th Street
 
      Kansas City, Missouri 64105
 
      Attention: Senior Vice President — Finance & Treasurer
 
      Facsimile No.: (816) 983-1198
 
      Telephone No.: (816) 983-1802
 
       
 
  With a copy to:   The Kansas City Southern Railway Company
 
      427 West 12th Street
 
      Kansas City, Missouri 64105
 
      Attention: Senior Vice President & General Counsel
 
      Facsimile No.: (816) 983-1227
 
      Telephone No.: (816) 983-1303
 
       
 
  If to Owner Trustee:   U.S. Bank Trust National Association
 
      Goodwin Square
 
      225 Asylum Street, 23rd Floor
 
      Hartford, Connecticut 06103
 
      Attention: Corporate Trust Department (KCSR 2007-1)
 
      Facsimile No.: (860) 241-6897
 
      Telephone No.: (860) 241-6820
 
       
 
  with a copy to:   Owner Participant at the address set forth below
 
       
 
  If to Owner Participant:   GS Leasing (KCSR 2007-1) LLC
 
      c/o The Goldman Sachs Group Inc.
 
      85 Broad Street
 
      New York, New York 10004
 
      Attention: Robert D. Emer
 
      Facsimile: 212-256-4853
 
      Telephone No.: 212-902-0047
 
       

             
 
      With a copy to:   Archon Group L.P.
 
          6011 Connection Drive
 
          Irving, Texas 75039
 
          Attention: Matthew Lawler

-52-



--------------------------------------------------------------------------------



 



             
 
                If to Loan Participant: at the addresses set forth in Exhibit C
to the Indenture
 
                If to Indenture Trustee:   Wilmington Trust Company
 
          Rodney Square North
 
          1100 North Market Street
 
          Wilmington, Delaware 19890-0001
 
          Attention: Corporate Trust Administration (KCSR 2007-1)
 
          Facsimile No.: (302) 636-4140
 
          Telephone No.: (302) 636-6000

     Section 11.5. Survival. All warranties, representations, indemnities and
covenants made by any party hereto, herein or in any certificate or other
instrument delivered by any such party or on the behalf of any such party under
this Agreement, shall be considered to have been relied upon by each other party
hereto and shall survive the consummation of the transactions contemplated
hereby on the date hereof and on the Closing Date and each Delivery Date
regardless of any investigation made by any such party or on behalf of any such
party.
     Section 11.6. No Guarantee of Debt. Nothing contained herein or in the
Lease, the Trust Indenture, the Trust Agreement or the Tax Indemnity Agreement
or in any certificate or other statement delivered by Lessee in connection with
the transactions contemplated hereby shall be deemed to be (a) a guarantee by
Lessee to Owner Trustee, Owner Participant, Indenture Trustee or Loan
Participant that the Equipment will have any residual value or useful life, or
(b) a guarantee by Indenture Trustee or Lessee of payment of the principal or
Make-Whole Amount, if any, with respect to any Equipment Note, or interest on
the Equipment Notes.
     Section 11.7. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of, and shall be enforceable by, the parties
hereto and their respective successors and assigns as permitted by and in
accordance with the terms hereof, including each successive holder of the
Beneficial Interest permitted under Section 6.1 hereof and Section 23(c) of the
Lease and each successive holder of any Equipment Note issued and delivered
pursuant to this Agreement or the Indenture. Except as expressly provided herein
or in the other Operative Agreements, no party hereto may assign their interests
herein without the consent of the parties hereto.
     Section 11.8. Business Day. Notwithstanding anything herein or in any other
Operative Agreement to the contrary, if the date on which any payment is to be
made pursuant to this Agreement or any other Operative Agreement is not a
Business Day, the payment otherwise payable on such date shall be payable on the
next succeeding Business Day with the same force and effect as if made on such
scheduled date and (provided such payment is made on such succeeding Business
Day) no interest shall accrue on the amount of such payment from and after such
scheduled date to the time of such payment on such next succeeding Business Day.

-53-



--------------------------------------------------------------------------------



 



     Section 11.9. Governing Law. This Agreement shall be in all respects
governed by and construed in accordance with the laws of the State of New York
including all matters of construction, validity and performance; provided,
however, that the parties hereto shall be entitled to all rights conferred by
any applicable federal statute, rule or regulation.
     Section 11.10. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     Section 11.11. Counterparts. This Agreement may be executed in any number
of counterparts, each executed counterpart constituting an original but all
together only one Agreement.
     Section 11.12. Headings and Table of Contents. The headings of the sections
of this Agreement and the Table of Contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.
     Section 11.13. Limitations of Liability.
          (a) Liabilities of the Participants. Neither Indenture Trustee, Trust
Company, Owner Trustee nor any Participant shall have any obligation or duty to
Lessee, to any other Participant or to others with respect to the transactions
contemplated hereby, except those obligations or duties of such party expressly
set forth in this Agreement and the other Operative Agreements, and neither
Indenture Trustee, Trust Company, Owner Trustee nor any Participant shall be
liable for performance by any other party hereto of such other party’s
obligations or duties hereunder. Without limitation of the generality of the
foregoing, under no circumstances whatsoever shall Indenture Trustee or any
Participant be liable to Lessee for any action or inaction on the part of Owner
Trustee in connection with the transactions contemplated herein, whether or not
such action or inaction is caused by willful misconduct or gross negligence of
Owner Trustee unless such action or inaction is at the direction of Indenture
Trustee or any Participant, as the case may be, and such direction is expressly
permitted hereby.
          (b) No Recourse to Owner Trustee. It is expressly understood and
agreed by and between Owner Trustee, Lessee, Owner Participant, Indenture
Trustee, and Loan Participant, and their respective successors and permitted
assigns that all representations, warranties and undertakings of Owner Trustee
hereunder shall be binding upon Owner Trustee only in its capacity as Owner
Trustee under the Trust Agreement and (except as expressly provided herein) such
parties shall look solely to the Trust Estate and not to Trust Company for any
breach thereof, except that Trust Company shall be personally liable for its
gross negligence or willful misconduct or for its breach of its covenants,
representations and warranties contained herein to the extent covenanted or made
in its individual capacity and nothing in this Section 11.13(b) shall be
construed to limit in scope or substance those representations and warranties of
Trust Company made expressly in its individual capacity set forth herein. The
term “Owner Trustee”

-54-



--------------------------------------------------------------------------------



 



as used in this Agreement shall include any successor trustee under the Trust
Agreement, or Owner Participant if the trust created thereby is revoked.
     Section 11.14. Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
parties hereto on the Closing Date (except the Equipment Notes), and
(c) financial statements, certificates and other information previously or
hereafter furnished pursuant hereto, may be reproduced by the parties hereto by
any photographic, photostatic, microfilm, microcard, miniature photographic,
electronic or other similar process and the parties hereto may destroy any
original document so reproduced. The parties agree to accept delivery of all of
the foregoing documents in electronic format in lieu of original closing
transcripts. The parties further agree and stipulate that, to the extent
permitted by applicable law, any such reproduction, in electronic format or
otherwise, shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 11.14 shall
not prohibit the parties hereto or any holder of Equipment Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
     Section 11.15. Tax Disclosure. Notwithstanding anything herein to the
contrary, each party hereto (and each employee, representative or other agent of
such person) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions described in this
Agreement, and all materials of any kind (including opinions or other tax
analyses) that are provided to the person related to such tax treatment and tax
structure. The preceding sentence is intended to cause the transaction
contemplated hereby to be treated as not having been offered under conditions of
confidentiality for purposes of U.S. Treasury Regulation §1.6011-4(b)(3) and
shall be construed in a manner consistent with such purpose.
     Section 11.16. Bankruptcy of Trust or Trust Estate. If (i) all or any part
of the Trust Estate becomes the property of a debtor, or the Trust becomes a
debtor, subject to the reorganization provisions of Title 11 of the United
States Code, as amended from time to time, (ii) pursuant to such reorganization
provisions Owner Participant is required, by reason of Owner Participant being
held to have recourse liability to the debtor or the trustee of the debtor
directly or indirectly, to make payment on account of any amount payable as
principal of or interest on any Equipment Note, and (iii) Indenture Trustee or
Loan Participant actually receives any Excess Amount as defined below, which
reflects any payment by Owner Participant on account of clause (ii) above,
Indenture Trustee or Loan Participant, as the case may be, shall promptly refund
to Owner Participant such Excess Amount. For purposes of this Section 11.16,
“Excess Amount” means the amount by which such payment exceeds the amount which
would have been received by Indenture Trustee or Loan Participant if Owner
Participant has not become subject to the recourse liability referred to in
clause (ii) above. This Section 11.16 shall not be applicable to the extent
Owner Participant is Lessee or an Affiliate of Lessee.

-55-



--------------------------------------------------------------------------------



 



     Section 11.17. Jurisdiction, Court Proceedings. Any suit, action or
proceeding against any party to this Agreement or any other Operative Agreement
arising out of or relating to this Agreement, any other Operative Agreement or
any transaction contemplated hereby or thereby may be brought in any Federal or
state court located in New York, New York, and each such party hereby submits to
the nonexclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. To the extent that service of process by mail is permitted
by applicable law, each such party irrevocably consents to the service of
process in any such suit, action or proceeding in such courts by the mailing of
such process by registered or certified mail, postage prepaid, at its address
for notices provided for in Section 11.4. Each such party irrevocably agrees not
to assert any objection which it may ever have to the laying of venue of any
such suit, action or proceeding in any Federal or state court located in New
York, New York, and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

-56-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Participation
Agreement to be executed and delivered, all as of the date first above written.

              Lessee:   The Kansas City Southern Railway Company
 
           
 
  By:        
 
     
 
   
 
      Name: Paul J. Weyandt    
 
      Title: Senior Vice President-Finance and Treasurer    
 
            Owner Trustee:  
KCSR 2007-1 Statutory Trust, acting through U.S. Bank Trust National
Association, not in its individual capacity, but solely as Owner Trustee
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            Trust Company:   U.S. Bank Trust National Association, in its
individual capacity, only as expressly provided herein
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            Owner Participant:   GS Leasing (KCSR 2007-1) LLC
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



              Indenture Trustee:   Wilmington Trust Company          
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:              
Loan Participant:
  KfW                  
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:              
 
  By:        
 
     
 
Name:    
 
      Title:    

Schedule A
(to Assignment of Warranties (KCSR 2007-1))

 